                                                                         Case 8:20-bk-10143-TA             Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                           Desc
                                                                                                           Main Document    Page 1 of 42


                                                                     1     William N. Lobel (CA Bar No. 93202)
                                                                           Ira D. Kharasch (CA Bar No. 109084)
                                                                     2     Victoria A. Newmark (CA Bar No. 183581)
                                                                           Erin Gray (CA Bar No. 157658)
                                                                     3     PACHULSKI STANG ZIEHL & JONES LLP
                                                                           650 Town Center Drive, Suite 1500
                                                                     4     Costa Mesa, California 92626
                                                                           Telephone: (714) 384-4740
                                                                     5     Facsimile: (714) 384-4741
                                                                           E-mail: wlobel@pszjlaw.com
                                                                     6              ikharasch@pszjlaw.com
                                                                                    vnewmark@pszjlaw.com
                                                                     7              egray@pszjlaw.com

                                                                     8     [Proposed] Attorneys for Debtor and Debtor-in-Possession,
                                                                           Bridgemark Corporation
                                                                     9

                                                                    10                                     UNITED STATES BANKRUPTCY COURT

                                                                    11                                      CENTRAL DISTRICT OF CALIFORNIA
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                  SANTA ANA DIVISION

                                                                    13     In re:                                                          Case No.: 8:20-bk-10143-TA
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     Bridgemark Corporation,1                                        Chapter 11

                                                                    15              Debtor and Debtor-in-Possession.                       DECLARATION OF ROBERT J. HALL,
                                                                                                                                           PRESIDENT OF BRIDGEMARK
                                                                    16                                                                     CORPORATION, IN SUPPORT OF
                                                                                                                                           CHAPTER 11 FILING AND FIRST DAY
                                                                    17                                                                     MOTIONS

                                                                    18                                                                     Date: January 17, 2020
                                                                                                                                           Time: 11:00 a.m.
                                                                    19                                                                     Place: Courtroom 5B
                                                                                                                                                  411 West Fourth Street
                                                                    20                                                                            Santa Ana, CA 92701
                                                                                                                                           Judge: Theodor C. Albert
                                                                    21

                                                                    22
                                                                                    I, Robert J. Hall, declare:
                                                                    23
                                                                                    1.       I am the President and Chief Executive Officer of Bridgemark Corporation (the
                                                                    24
                                                                           “Debtor” or “Bridgemark”). I am also the chairman of its Board of Directors, and through various
                                                                    25
                                                                           trusts, I am the beneficial owner of 66 percent of its voting common stock and 66 percent of its non-
                                                                    26
                                                                           voting common stock.
                                                                    27
                                                                           1
                                                                             The Debtor’s last four digits of its taxpayer identification number are (1669). The headquarters and service address for
                                                                    28     the above-captioned Debtor is 17671 Irvine Blvd., Suite 217, Tustin, CA 92780.


                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                Desc
                                                                                                        Main Document    Page 2 of 42


                                                                     1             2.       I am generally familiar with the current day-to-day operations, business, and financial

                                                                     2     affairs of the Debtor, as well as its books and records. Except as otherwise indicated, all facts set

                                                                     3     forth in this declaration are based on (i) my personal knowledge of Bridgemark’s employees,

                                                                     4     operations, and finances, (ii) information learned from my review of relevant documents; (iii)

                                                                     5     information supplied to me by other members of Bridgemark’s management team and its advisors,

                                                                     6     (iv) or my opinion based on my experience, knowledge and information concerning Bridgemark’

                                                                     7     operations and financial condition. I am over the age of 18 and am authorized to submit this

                                                                     8     declaration on behalf of Bridgemark. If called upon to, I could and would testify competently to the

                                                                     9     facts set forth herein.

                                                                    10             3.       The Debtor filed a voluntary petition under chapter 11 of the United States

                                                                    11     Bankruptcy Code on January 14, 2020 (the “Petition Date”) with the United States Bankruptcy Court
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     for the Central District of California (Santa Ana Division) (the “Bankruptcy Court”). The Debtor

                                                                    13     has filed numerous motions and pleadings which seek various types of “first day” relief which will
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     enable the company to meet necessary obligations, fulfill its obligations as debtor in possession and

                                                                    15     avoid a disruption of its business operations (collectively, the “First Day Motions”). I am familiar

                                                                    16     with each First Day Motion and believe that the relief requested in each is necessary to enable the

                                                                    17     Debtor to operate in chapter 11 with minimal disruption and is critical to enable the Debtor to retain

                                                                    18     value. Accordingly, granting each First Day Motion is in the best interest of the Debtor’s estate and

                                                                    19     its creditors. The facts set forth in each First Day Motion are incorporated by this reference.

                                                                    20             4.       This declaration is organized into four sections: (1) section one provides background

                                                                    21     information about Bridgemark; (2) section two includes detailed information about Bridgemark’s

                                                                    22     assets and debts; (3) section three describes the events leading to the filing of this chapter 11 case

                                                                    23     and (4) section four and Exhibit A summarize the relief requested and the legal and factual bases

                                                                    24     supporting each First Day Motion.

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                               2
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA             Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                             Desc
                                                                                                           Main Document    Page 3 of 42


                                                                     1                                                           SECTION I

                                                                     2                                         BACKGROUND AND OPERATIONS

                                                                     3         A. General

                                                                     4              5.         Headquartered in Tustin, California, Bridgemark is a family-owned company that

                                                                     5     owns and operates proven oil and gas reserve leases and leasehold interests in Orange County

                                                                     6     California. As is set forth in more detail below, Bridgemark owns 100% of the Working Interest2

                                                                     7     under fourteen (14) oil & gas leases (the “Leases”) and two (2) unit agreements (the “Unit

                                                                     8     Agreements”) pursuant to which it operates forty-two (42) active wells (31 producers and 11

                                                                     9     injectors) in its Richfield Field in Placentia, California and four (4) active wells in its Dowling Field

                                                                    10     in Anaheim, California.3 In addition, Bridgemark has six (6) shut in wells in the Richfield Field.4 In

                                                                    11     total, therefore, Bridgemark has fifty-two (52) wells in the Richfield and Dowling Fields (the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     “Wells”). A full list if the Leases, Unit Agreements, Subleases and Wells is attached as Exhibit B.

                                                                    13     Collectively, the Wells produce approximately 450 BBL (or barrels) of crude oil per day.
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14              6.       Bridgemark also has a number of Working Interests and/or Royalty Interests in the

                                                                    15     following oil and gas leasehold interests that it does not operate: (i) Chunchula Unit in Mobile

                                                                    16     Alabama; (ii) the Hualde Dome Unit in the Coyote-East Field in Fullerton, CA; and (iii) through one

                                                                    17     of its wholly-owned subsidiaries (Bridgemark Texas, LLC), leasehold interests in Nueces County,

                                                                    18     Texas.

                                                                    19              7.       Bridgemark was incorporated in 1992 with the California Secretary of State. It is a

                                                                    20     privately held California corporation that has made an election under subchapter S of the Internal

                                                                    21     Revenue Code. It is owned 100% by the Hall family through various trusts. See List of Equity

                                                                    22     Security Holders filed concurrently herewith. Through three trusts of which I am the settlor and

                                                                    23

                                                                    24
                                                                           2
                                                                             A “Working Interest” is a percentage of ownership in an oil and gas lease granting its owner the right to explore, drill
                                                                    25     and produce oil and gas from a tract of property. Working interest owners are obligated to pay a corresponding
                                                                           percentage of the cost of leasing, drilling, producing and operating a well or unit. After royalties are paid, the working
                                                                    26     interest also entitles its owner to share in production revenues with other working interest owners, based on the
                                                                           percentage of working interest owned.
                                                                    27     3
                                                                             An “injector” is a well in which fluid is injected (in this case water) rather than produced, the primary objective
                                                                           typically being to maintain reservoir pressure. A “producer” is a well that is currently producing oil or gas.
                                                                    28     4
                                                                             A “shut in well” is a well which is capable of producing but is not presently producing.

                                                                                                                                        3
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44             Desc
                                                                                                        Main Document    Page 4 of 42


                                                                     1     beneficiary, I own 9,900 shares of the voting common stock of the Company (66%) and 980,100

                                                                     2     shares of non-voting common stock of the Company (66%).

                                                                     3             8.       I am the President, Chief Executive Officer and Chairman of the Board of

                                                                     4     Bridgemark. Kevin Mugavero is the Chief Operating Officer. Carolyn P. Curry is the Chief

                                                                     5     Financial Officer. Bridgemark has twelve (12) employees, seven (7) of whom are salaried and five

                                                                     6     (5) of whom are hourly. The employees are divided between the field and the office. Bridgemark

                                                                     7     supplements its workforce with numerous independent contractors who provide services such as

                                                                     8     information technology, engineering, geological services, financial, legal and accounting and field

                                                                     9     security.

                                                                    10             9.       For the year ended December 31, 2018, Bridgemark and its two wholly-owned

                                                                    11     subsidiaries (which are not debtors) had revenues of $10.9 million (net of royalties of $1,096,860)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     and net operating income of $3.2 million. Due to a $4.8 million loss related to the disposition of one

                                                                    13     if its former subsidiaries Las Cienegas, LLC (“Las Cienegas”) in June of 2018, Bridgemark had a net
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     loss of $936,755 for FYE December 31, 2018. For the first three quarters of 2019, Bridgemark

                                                                    15     estimates that the Company and its two wholly-owned subsidiaries had revenues of approximately

                                                                    16     $7.0 million (net of royalties of $780,000.00) and net operating income of $444,000.00. The final

                                                                    17     figures for Q4 of 2019 are not yet available.

                                                                    18             10.      Bridgemark has two wholly-owned subsidiaries (the “Subsidiaries”): (i) Gregson

                                                                    19     Energy Group, LLC (“Gregson”), a Wyoming limited liability company; and (ii) Bridgemark Texas,

                                                                    20     LLC (“BMT”), a Texas limited liability company. Each of the Subsidiaries is in the oil and gas

                                                                    21     business. More specifically, Gregson owns one drilling rig. BMT has a 37% Working Interest in

                                                                    22     three (3) oil and gas leases located in Nueces County, Texas, and approximately $429,000 of cash.

                                                                    23     Neither Subsidiary is a debtor in a chapter 11 case. As was noted above, however, for accounting

                                                                    24     purposes, the Subsidiaries’ operations are reported on a consolidated basis with those of Bridgemark.

                                                                    25         B. Bridgemark’s Oil & Gas Operations

                                                                    26             11.      As was noted above, Bridgemark is the lessee under various oil and gas Leases,

                                                                    27     dating back nearly 100 years and is the current operator, under Unit Agreements, which grant

                                                                    28

                                                                                                                              4
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA           Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                      Desc
                                                                                                         Main Document    Page 5 of 42


                                                                     1     Bridgemark the rights to explore, drill for, produce, treat, store and transport oil, gas and other

                                                                     2     hydrocarbons, substances and minerals, from the Richfield Field in the City of Placentia and the

                                                                     3     Dowling Oil Field in the City of Anaheim. Bridgemark also maintains a tank farm, injection plant,

                                                                     4     and related facilities associated with its oil and gas production operations in the Richfield Field.

                                                                     5             12.      With the exception of five parcels which Bridgemark owns in the Richfield Field (see

                                                                     6     below), Bridgemark does not own the real properties on which it conducts its operations or lease the

                                                                     7     so-called “surface rights”. Bridgemark, however, has the right to drill, extract, produce and transport

                                                                     8     the oil and gas by virtue of the Leases and Unit Agreements under which Bridgemark is the

                                                                     9     successor in interest to the original lessee of the subsurface oil & gas rights. In some cases, the oil &

                                                                    10     gas rights to contiguous tracts of land are combined into a unit (the “Unit Area”) so that joint drilling

                                                                    11     and production operations can be conducted as if the entire Unit Area had been included in a single
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     lease. As is further detailed below, Bridgemark is a party to two Unit Agreements. Bridgemark is

                                                                    13     the operator under the majority of its Leases or, where applicable, Unit Agreements.
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14                      1. The Richfield Field

                                                                    15             13.      As is more specifically described below, Bridgemark is the lessee of the mineral

                                                                    16     rights under eleven (11) oil and gas leases and two (2) unit agreements, and operates forty-eight (48)

                                                                    17     wells (31 active producers, 10 active injectors, 1 active water source well, and 6 shut in wells (5 shut

                                                                    18     in producers and 1 shut in injector) in the Richfield Field (the “Richfield Wells”). They are:

                                                                    19             NCT-3 Yarnell Wells: Bridgemark owns 100% of the Working Interests in the Lease dated

                                                                    20     April 9, 1919 between Susan G. Yarnell, Jessie Y. Kimball, Katherine Yarnell, Ellis T. Yarnell and

                                                                    21     Esther Yarnell (as Lessors) and California Star Oil Company (as Lessee) (the “Yarnell Lease”),

                                                                    22     pursuant to which it operates five (5) wells (three (3) producers and two (2) shut-in).5 Bridgemark

                                                                    23     pays royalties on a monthly basis to the current holders of the lessor’s interests under the Yarnell

                                                                    24     Lease. Pursuant to the Sublease between California Star Oil Company (sublessor) and Petroleum

                                                                    25     Midway Company (sublesee) dated April 19, 1919 (along with all amendments, modifications and

                                                                    26

                                                                    27
                                                                           5
                                                                            The Wells (API#) are: Yarnell #23 (04059-06624), Yarnell #24 (04059-06625), Yarnell #25 (04059-06626), Yarnell
                                                                    28     #26 (04059-06627), Yarnell #30 (04059-06628).

                                                                                                                                   5
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA           Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                        Desc
                                                                                                         Main Document    Page 6 of 42


                                                                     1     assignments thereto, the “Yarnell Sublease”), Bridgemark also pays a net profits interest quarterly to

                                                                     2     certain Net Profits Interest Holders.

                                                                     3             Newell-Renton Wells: Bridgemark owns 100% of the Working Interests in the (i) Lease

                                                                     4     dated May 31, 1917 between J.W. Newell and Lilla F. Newell (as Lessors) and Union Oil Company

                                                                     5     (as Lessee); (ii) Lease dated May 1, 1917 between Esther L. Newell (as Lessor) and Union Oil

                                                                     6     Company (as Lessee); and (iii) Lease dated April 12, 1949 between Malcom J. Renton, Executor of

                                                                     7     the Estate of David M. Renton, deceased (as Lessors) and Union Oil Company (as Lessee);

                                                                     8     (collectively the “Newell-Renton Leases”), pursuant to which it operates one (1) well (a producer). 6

                                                                     9     Bridgemark pays royalties on a monthly basis to the current holders of the lessor’s interests under

                                                                    10     the Newell-Renton Leases.

                                                                    11             Richfield Wells: Bridgemark owns 100% of the Working Interests in the Lease between
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     Morris D. Schatzman, John W. Schmid and Philip S. Magruder, co-executors of the Estate of A.

                                                                    13     Hartwell Bradford, deceased (lessor) and Union Oil Company (lessee) January 1, 1965 (along with
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     all amendments, modifications and assignments thereto, the “Union-Hartwell Lease”) pursuant to

                                                                    15     which it operates four wells (three (3) producers and one (1) shut-in). 7

                                                                    16             West Richfield Chapman Zone Unit: Bridgemark owns 100% of the Working Interests in the

                                                                    17     following leases which were subsequently unitized pursuant to the Unit Agreement for the Chapman

                                                                    18     Zone, West Richfield Area, dated April 1, 1960, (along with all amendments, modifications and

                                                                    19     assignments thereto, the “CZU Unit Agreement”). Bridgemark is the Unit Operator pursuant to the

                                                                    20     Unit Operating Agreement for the Chapman Zone, West Richfield Area dated April 1, 1960 (along

                                                                    21     with all amendments, modifications and assignments thereto, the “CZU Operating Agreement”),

                                                                    22     pursuant to which Bridgemark operates nine (9) wells (seven (7) producers and two (2) injectors).8

                                                                    23

                                                                    24

                                                                    25
                                                                           6
                                                                             The Wells (API#) are Newell-Renton #1 (04059-06444).
                                                                    26     7
                                                                             The Wells (API#) are Richfield #1 (04059-06446); Richfield #5 (04059-06450); Richfield #6 (04059-06451); Richfield
                                                                           #8 (04059-06453).
                                                                    27     8
                                                                             The Wells (API#) are Mobil Thompson #11 (04059-06475); Mobil Thompson #12 (04059-06476); Texaco Yarnell #21
                                                                           (04059-07327); Texaco Yarnell #22 (04059-06495); Texaco Yarnell #28 (04059-06496); Texaco Yarnell #31 (04059-
                                                                    28     06498); Thompson Goodwin #3 (04059-06479); Union Towell #7 (04059-20357); Union Morse #14 (04059-20941).

                                                                                                                                    6
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                      Desc
                                                                                                        Main Document    Page 7 of 42


                                                                     1                     Lease between Stern Realty Company, Orrin M. Thompson and Margaret D.

                                                                     2                      Thompson (lessors) and M.L. Jenks (lessee) dated August 1, 1918 (along with all

                                                                     3                      amendments, modifications and assignments thereto, the “Mobil-Thompson Lease”);

                                                                     4                     Yarnell Lease (supra);

                                                                     5                     Lease between William A. Goodwin and Alice A. Goodwin, Orrin M. Thompson and

                                                                     6                      Margaret D. Thompson (lessors) and Union Oil Company (lessee) dated March 27,

                                                                     7                      1919 (along with all amendments, modifications and assignments thereto, the

                                                                     8                      “Thompson-Goodwin Lease”);

                                                                     9                     Lease between Towell Investment Company and Union Oil Company dated August

                                                                    10                      21, 1917 (along with all amendments, modifications and assignments thereto, the

                                                                    11                      “Towell Lease”); and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                     Lease between N. Frank Morse and Lottie E. Morse (lessor) and M.L. Jenks (lessee)

                                                                    13                      dated February 24, 1917 (along with all amendments, modifications and assignments
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14                      thereto, the “Morse Lease’”).

                                                                    15             West Richfield Kraemer Zone Unit Agreement, Bridgemark owns 100% of the Working

                                                                    16     Interests in the following leases which were subsequently unitized pursuant to the Unit Agreement

                                                                    17     for the Kraemer Zone, West Richfield Area dated February 2, 1970 (along with all amendments,

                                                                    18     modifications and assignments thereto, the "KZU Unit Agreement"). Bridgemark is the Unit

                                                                    19     Operator pursuant to the Unit Operating Agreement for the Kraemer Zone, West Richfield Area

                                                                    20     dated February 2, 1970 (along with all amendments, modifications and assignments thereto, the

                                                                    21     “KZU Operating Agreement”) pursuant to which Bridgemark operates twenty-nine (29) wells

                                                                    22     (seventeen (17) producers, nine (9) injectors and three (3) shut-in).9

                                                                    23
                                                                           9
                                                                            The Wells (API#) are: Mobil Stern #8 (04059-06568); Mobil Stern #13 (04059-20880); Mobil Stern #14 (04059-
                                                                    24     21143); Mobil Stern #16 (04059-21090); Mobil Thompson #6 (04059-06573); Mobil Thompson #10 (04059-06574);
                                                                           Mobil Thompson #13 (04059-21093); Mobil Thompson #14 (04059-21092); Mobil Thompson #15 (04059-21091);
                                                                    25     Mobil Thompson #16 (04059-21144); Texaco Yarnell #29 (04059-06497); Texaco Yarnell #37 (04059-20859); Texaco
                                                                           Yarnell #39 (04059-20882); Union Hartwell #2 (04059-06415); Union Hartwell #3 (04059-06416); Union Hartwell #4
                                                                    26     (04059-06417) (Make-Up Water Well); Union Morse #2 (04059-00221); Union Morse #6 (04059-06428); Union Morse
                                                                           #13 (04059-20881); Union Morse #15 (04059-20942); Union Morse #16 (04059-20943); Union Morse #17 (04059-
                                                                    27     20944); Union Morse #18 (04059-20945); Union Morse #19 (04059-21141); Union Sterns #4 (04059-06460); Union
                                                                           Sterns #5 (04059-06461); Union Sterns #7 (04059-06463); Union Sterns #11 (04059-06467); Union Sterns #16 (04059-
                                                                    28     21288).

                                                                                                                                  7
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                   Desc
                                                                                                        Main Document    Page 8 of 42


                                                                     1                      Lease between Stern Realty Company (lessor) and M.L. Jenks (lessee) dated August

                                                                     2                       1, 1918 (along with all amendments, modifications and assignments thereto, the

                                                                     3                       “Mobile-Stern Lease”);

                                                                     4                      Mobil-Thomspon Lease (supra)

                                                                     5                      Yarnell Lease (supra)

                                                                     6                      Union-Hartwell Lease (supra)

                                                                     7                      Morse Lease (supra)

                                                                     8                      Lease between Stern Realty Company (lessee) and M.L. Jenks (lessor) dated August

                                                                     9                       1, 1918 (along with all amendments, modifications and assignments thereto, the

                                                                    10                       “Union-Stern Lease”).

                                                                    11             14.       Bridgemark is the sole operator with respect to all of the Richfield Wells and holds
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     100% of the Working Interests. Bridgemark produces approximately 330 BBL (or barrels) of crude

                                                                    13     oil a day from the Richfield Field (the “Richfield Production”), which is held in the Company’s
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     tanks until it is transferred via pipeline to Phillips 66 Company (“Phillips 66”). Pursuant to its

                                                                    15     contract with Bridgemark, Phillips 66 pays the Debtor for the crude it purchases (after offsets for

                                                                    16     certain costs including transportation) on the 20th day of the month following delivery. Sales to

                                                                    17     Phillips 66 account for approximately 71% of the Debtor’s revenue.

                                                                    18                       2. The Dowling Field

                                                                    19             15.       Bridgemark owns 100% of the Working Interests in the (i) Lease dated February 23,

                                                                    20     1956 between Robert Dowling et al (as lessors) and Albert Stevenson (as lessee) (ii) Lease dated

                                                                    21     February 27, 1956 between Reinhold Dinkler and Jennie Dinkler (as lessors) and Albert Stevenson

                                                                    22     (as lessee), and (iii) Lease dated February 24, 1956 between Edward Mills, Edith Mills and Freda

                                                                    23     Carmen (as lessors) and Albert Stevenson (as lessee) (collectively and along with all amendments,

                                                                    24     modifications and assignments thereto, the “Dowling Lease”), pursuant to which Bridgemark

                                                                    25     operates four (4) wells (all producers).10

                                                                    26

                                                                    27
                                                                           10
                                                                             The Wells (API#) are: Dowling #1 (04059-05869); Dowling #2 (04059-05870); Dowling #3 (04059-05871); Dowling
                                                                    28     #4 (04059-05872).

                                                                                                                                 8
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA            Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                          Desc
                                                                                                          Main Document    Page 9 of 42


                                                                     1             16.      Bridgemark is the sole operator with respect to all of the Dowling Wells, and it holds

                                                                     2     100% of the Working Interests. Bridgemark produces approximately 122 BBL (or barrels) of crude

                                                                     3     oil a day from the Dowling Field (the “Dowling Production”), which is held in the company’s tanks

                                                                     4     until it is transferred via truck to PBF Holding Company, LLC (“PBF”). Pursuant to its contract

                                                                     5     with Bridgemark, PBF pays the Debtor for the crude it purchases (after offsets for certain costs

                                                                     6     including transportation) on the 20th day of the month following delivery. Sales to PBF account for

                                                                     7     approximately 26% of the Debtor’s revenue.

                                                                     8                      3. The Chunchula Unit (Mobile, Alabama)

                                                                     9             17.      Pursuant to that certain Unit Agreement (Chunchula Field) dated July 1, 1980

                                                                    10     (together with all amendments, modifications and assignments thereto, the “Chunchula Unit

                                                                    11     Agreement”), Bridgemark owns a small (.007%) Working Interest in the Chunchula Field Unit
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     located in Mobile, Alabama. The Unit Operator is Hilcorp Energy Company. Bridgemark is entitled

                                                                    13     to receive a small share of the revenues from production and must also pay a portion of the costs on
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     account of its Working Interest. Bridgemark also has a small (.00118682%) Royalty Interest in the

                                                                    15     Chunchula Field Unit. The revenue from the Chunchula Working Interest and Royalty Interest is

                                                                    16     approximately $3,600 per month. The unit expenses run approximately $1,900 per month.

                                                                    17                      4. The Hualde Dome Unit (Fullerton, California)

                                                                    18             18.      Bridgemark owns a .16666667% Royalty Interest in the production from a well in the

                                                                    19     Hualde Dome Unit in the Coyote-East Field in Fullerton, CA (the “Hualde Dome Royalty Interest”).

                                                                    20     This royalty interest returns between $5,000-$10,000 per month to Bridgemark.11

                                                                    21                      5. Bridgemark’s Miscellaneous Income

                                                                    22             19.      Bridgemark receives about $5,000- $10,000 per month in interest income on its cash

                                                                    23     accounts.

                                                                    24             20.      Meadow Deep, LLC (“Meadow Deep”) is a Nevada Limited liability company that

                                                                    25     was formerly owned by Bridgemark. Meadow Deep is the lessee under certain mineral leases in

                                                                    26     Wyoming. In 2013, Bridgemark sold its membership interests in Deep Meadow to me, and I

                                                                    27
                                                                           11
                                                                            Bridgemark’s Working Interests and Royalty Interests described in sections (1)-(4) above are, collectively, the “Oil &
                                                                    28     Gas Interests”.

                                                                                                                                      9
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44              Desc
                                                                                                        Main Document    Page 10 of 42


                                                                     1     subsequently transferred those interests to a trust, the O&G Investment Trust. Kevin Mugavero is the

                                                                     2     manager of Meadow Deep, and Meadow Deep pays Bridgemark $7,500 per month as a management

                                                                     3     fee.

                                                                     4                                                   SECTION II

                                                                     5                                   BRIDGEMARK’S ASSETS AND DEBTS

                                                                     6            A. Bridgemark’s Assets

                                                                     7               21.    In addition to the Oil & Gas Interests described above and any reserves with respect

                                                                     8     to those Oil & Gas Interests, Bridgemark also has the following assets:

                                                                     9               22.    Cash: As of the Petition Date, Bridgemark had unrestricted cash of approximately

                                                                    10     $4.2 million. Bridgemark also has $286,333 in cash that is restricted to secure its obligations to the

                                                                    11     California Division of Oil, Gas & Geothermal Resources (“DOGGR”) in the form of certificates of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     deposit at California National Bank & Trust and Wells Fargo Bank, N.A.

                                                                    13               23.    Real Estate: Bridgemark owns the fee simple title to five small parcels within the
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     Richfield Field. More specifically, the property is described as follows: (i) 424 N Levin Ln

                                                                    15     Placentia, CA (APN# 341-433-05); (ii) 1421 E Cisneros Ln Placentia, CA (APN#341-433-48); (iii)

                                                                    16     412 N Tidland Ct Placentia, CA (APN# 341-433-34); (iv) 406 N Nevin Ln Placentia, CA (APN#

                                                                    17     341-433-23); and (5) 502 N Gerhold Ln Placentia, CA (#341-421-33). Bridgemark leases its office

                                                                    18     space at its Tustin headquarters from C&C Consolidated LLC (dba Tustin Sycamore Plaza) pursuant

                                                                    19     to a lease through September 30, 2020.

                                                                    20               24.    Furniture, Fixtures & Equipment and Other Personal Property: Bridgemark owns

                                                                    21     numerous vehicles, tanks, drilling and production equipment, office equipment, furniture and

                                                                    22     computers.

                                                                    23               25.    Accounts Receivable: As of the Petition Date, Bridgemark estimates that it has

                                                                    24     accounts receivable from third parties (including Phillips 66 and PBF) totaling $780,000.00.

                                                                    25               26.    Notes Receivable from Related Parties: There are a number of intercompany

                                                                    26     obligations owed by the Subsidiaries to Bridgemark: (i) Gregson owes Bridgemark $1.83 million

                                                                    27     related to the acquisition of the rig; (ii) BMT owes Bridgemark approximately $602,000.00 related

                                                                    28

                                                                                                                              10
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44             Desc
                                                                                                        Main Document    Page 11 of 42


                                                                     1     to the drilling of a well. In addition, pursuant to an unsecured Three Year Interest Only Noted dated

                                                                     2     January 1, 2017 (renewed as of January 1, 2020), Bridgemark loaned $890,000 to Meadow Deep

                                                                     3     (the “Meadow Deep Note”). Interest is 4.75%, payable quarterly (commencing March 31, 2020),

                                                                     4     and the note matures on January 1, 2023. Finally, pursuant to a Three Year Interest Only Note dated

                                                                     5     October 30, 2016 (renewed effective as of October 31, 2019), I am indebted to Bridgemark for

                                                                     6     $710,000 (the “Hall Note”). Interest is 4.75%, payable quarterly (commencing January 31, 2020),

                                                                     7     and the note matures on January 31, 2023. The Hall Note is related to the sale of Meadow Deep.

                                                                     8         B. Bridgemark’s Debts

                                                                     9                      1. Secured Debt

                                                                    10             27.      Bridgemark has secured debt of approximately $75,000 owing to Citizens Business

                                                                    11     Bank, Ford Credit and Ally of approximately $75,000 relating to three vehicles.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                      2. Unsecured Debt

                                                                    13             28.      Royalties. Under the Leases, Bridgemark is obligated to pay royalties (the
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     “Royalties”) to the holders of the mineral rights (the “Royalty Owners”) based on, among other

                                                                    15     things, the amount of oil or gas that is produced and sold. Royalties are paid monthly about five (5)

                                                                    16     weeks after the close of the month. Royalties owing for November 1-31, 2019 of $75,706.19 were

                                                                    17     paid on January 8, 2020. As of the Petition Date, Bridgemark owed approximately $218,000 in Pre-

                                                                    18     Petition Royalties to approximately 290 Royalty Owners. This includes estimated outstanding

                                                                    19     royalties for December 2019 (which would typically be paid in the ordinary course of business on or

                                                                    20     about February 8, 2020) of $80,000.00; estimated outstanding Royalties for January 1-14, 2020

                                                                    21     (which would typically be paid in the ordinary course of business on or about March 8, 2020) of

                                                                    22     $36,000, and $102,000.00 in uncollected royalties being held in the royalty suspension account (the

                                                                    23     “Pre-Petition Royalties”).

                                                                    24             29.      Accounts Payable. As of the Petition Date, Bridgemark owed approximately

                                                                    25     $403,000 to utilities, employees, taxing authorities, vendors, insurance premiums and other service

                                                                    26     providers.

                                                                    27

                                                                    28

                                                                                                                              11
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                      Desc
                                                                                                        Main Document    Page 12 of 42


                                                                     1             30.      Net Profit Interest Holders. Pursuant to the terms of the Yarnell Sublease, the

                                                                     2     Company makes quarterly distributions to 15 Net Profit Interest Holders of approximately

                                                                     3     $28,000.00 total. As of the Petition Date, Bridgemark was current on all payments to Net Profit

                                                                     4     Interest Holders through Q3. The payment for amounts owing for Q4 of 2019, if any, will be due and

                                                                     5     owing, in the ordinary course of business, in February of 2020. The Debtor estimates that this will

                                                                     6     total approximately $0.00.

                                                                     7             31.      Plug & Abandonment Obligations. When a well is no longer economically producing

                                                                     8     oil and natural gas, the well is evaluated for retirement and will undergo a process called “plug and

                                                                     9     abandonment”. Bridgemark has obligations under state law related to the plugging process with

                                                                    10     which it must comply. In addition, it has contractual obligations to properly P&A the wells upon

                                                                    11     retirement and remediate any damage to the property. Bridgemark estimates that it has
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     approximately $8,000,000 of potential plug & abandonment exposure related to the Wells.

                                                                    13             32.      Damages Awarded in Placentia Development Company, LLC v. Bridgemark: As is
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     described in more detail below, a jury recently rendered a verdict against Bridgemark in Case No.

                                                                    15     30-2016-00888920-CU-CO-CJC in the Superior Court of California, County of Orange (the ‘State

                                                                    16     Court Action”) and awarded damages totaling $36,828,715.50, not including pre-judgment interest

                                                                    17     or costs. On December 31, 2019, the Superior Court entered judgment in the amount of

                                                                    18     $42,517,202.59 including pre-judgment interest with costs “TDB” or “to be determined” (the “PDC

                                                                    19     Judgment”). On January 3, 2020, PDC recorded an abstract of judgment in the Official Records of

                                                                    20     Orange County (Document No. 2020000002970). Bridgemark intends to vigorously appeal the PDC

                                                                    21     Judgment.

                                                                    22                                                     SECTION III

                                                                    23                                  EVENTS LEADING TO THE BANKRUPTCY

                                                                    24             33.      Bridgemark currently operates eleven (11) wells (the “Tract 15700 Wells”) and

                                                                    25     surface facilities that are located on land in Placentia, California owned by Placentia Development

                                                                    26     Company, LLC (“PDC”).12 (More specifically, the parcel is referred to as “Tract 15700”.)

                                                                    27
                                                                           12
                                                                            Bridgemark currently operates eleven (11) Wells on the PDC Parcel. They are: Union Morse #2 (04059-00221); Union
                                                                    28     Morse #6 (04059-06428); Union Morse #13 (04059-20881); Union Morse #15 (04059-20942); Union Morse #16

                                                                                                                                  12
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                    Desc
                                                                                                        Main Document    Page 13 of 42


                                                                     1     Bridgemark’s right to use and have access to Tract 15700 to explore, drill, extract, produce and

                                                                     2     transport oil from the Tract 15700 Wells derives from the Leases and the Unit Agreements with the

                                                                     3     owners of the mineral rights beneath Tract 15700, and this right exists so long as the Leases and the

                                                                     4     Unit Agreements are in effect. PDC is not the owner of the mineral rights. PDC is not the lessor

                                                                     5     under any of the Leases. It is the owner of the “surface rights” alone.

                                                                     6             34.      Prior to 2000, PDC owned a second tract (“Tract 15699”) on which Bridgemark

                                                                     7     operated additional wells. PDC wanted to subdivide and develop parts of both tracts for residential

                                                                     8     homes, and Bridgemark and PDC subsequently entered into an Abandonment, Accommodation and

                                                                     9     Remediation Agreement dated January 31, 2000 (together with all amendments thereto, the “AAR”)

                                                                    10     pursuant to which Bridgemark agreed, under certain specific circumstances and for consideration, to

                                                                    11     plug and abandon certain of the wells that is operated on each tract and to quitclaim its surface rights
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     to PDC on both Tract 15699 and Tract 15700. Bridgemark subsequently plugged and abandoned the

                                                                    13     wells that were subject to the AAR on Tract 15699, and PDC developed that tract. Bridgemark also
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     plugged and abandoned certain wells on Tract 15700.

                                                                    15             35.      Of the 11 remaining wells that Bridgemark continues to operate on Tract 15700, only

                                                                    16     four (4) were subject to the restrictions set forth in the AAR (the “Disputed Wells”).13 In 2014 (14

                                                                    17     years after PDC and Bridgemark entered into the AAR), Toll Brothers, Inc. bought PDC as a part of

                                                                    18     the acquisition of PDC’s parent company, Shapell Industries. After the acquisition, in 2015, PDC

                                                                    19     and Bridgemark engaged in negotiations to allow for the development of homes on Tract 15700 and

                                                                    20     the potential abandonment of certain of the 4 Disputed Wells. These negotiations did not result in a

                                                                    21     new agreement. Bridgemark declined to abandon the Disputed Wells, asserting, among other things,

                                                                    22     that the AAR was no longer in effect.

                                                                    23             36.      On November 23, 2016, PDC filed a complaint in Orange County Superior Court

                                                                    24     (Case No. 30-2016-00888920-CU-CO-CJC) against Bridgemark (the “PDC Litigation”) that alleged

                                                                    25

                                                                    26     (04059-20943); Union Morse #17 (04059-20944); Union Morse #18 (04059-20945); Union Morse #19 (04059-21141);
                                                                           Texaco Yarnell #31 (04059-06498); Union Morse #14 (04059-20941) and Texaco Yarnell #29 (04059-06497) (the
                                                                    27     “Tract 15700 Wells”).
                                                                           13
                                                                              The Disputed Wells are: Union Morse #2 (04059-00221); Union Morse #6 (04059-06428); Union Morse #19 (04059-
                                                                    28     21141); Texaco Yarnell #31 (04059-06498).

                                                                                                                                 13
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44               Desc
                                                                                                        Main Document    Page 14 of 42


                                                                     1     that Bridgemark breached the AAR by failing to cease operations and plug the Disputed Wells.

                                                                     2     Bridgemark filed a cross-complaint for declaratory relief in which it alleged, among other things,

                                                                     3     that the AAR had been abandoned and was no longer enforceable, that PDC had to choose between

                                                                     4     damages in tort or damages in contract and it raised the equitable defenses of laches, unclean hands,

                                                                     5     estoppel, and unjust enrichment.

                                                                     6             37.      The legal issues were tried first to the jury. Trial commenced on June 17, 2019 and

                                                                     7     went to the jury on July 17, 2019. On August 6, 2019, the jury found that Bridgemark liable for

                                                                     8     breach of contract, trespass and nuisance and awarded compensatory damages of $18,330,509,

                                                                     9     $4,167,697.50 and $4,330,509 respectively, totaling $26,828,715.50. It also returned a second

                                                                    10     verdict on that same date which found that Bridgemark had committed trespass or nuisance with

                                                                    11     malice, fraud or oppression. On August 20, 2019, the jury awarded PDC $10 million in punitive
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     damages.

                                                                    13             38.      The equitable issues were then submitted to the Superior Court to be determined
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     based on the evidence produced during the jury phase. On September 26, 2019, the Superior Court

                                                                    15     issued a tentative statement of decision (the “Tentative SOD”) against Bridgemark on its cross-

                                                                    16     complaint and its equitable defenses. On September 27, 2019, PDC lodged a proposed judgment (the

                                                                    17     “Proposed Judgment”). On October 4, 2019, Bridgemark filed objections to the Proposed Judgment

                                                                    18     and a Request for a Statement of Decision. The Superior Court subsequently assigned to PDC the

                                                                    19     job of writing the Proposed SOD, which PDC lodged on October 26, 2019. Bridgemark filed

                                                                    20     objections, and on December 9, 2019, the Superior Court adopted its Tentative SOD as final. As was

                                                                    21     noted above, on December 31, 2019, PDC entered the PDC Judgment totaling $42,517,202.59. On

                                                                    22     January 6, 2020, Bridgemark was served with the Notice of Entry of the PDC Judgment.

                                                                    23             39.      Bridgemark believes that it has excellent grounds for appeal and for a significant

                                                                    24     reduction in damages in the context of a motion for a new trial or judgment notwithstanding verdict

                                                                    25     prior to appeal. In fact, on January 6, 2020, Bridgemark filed its Notice of Motion and Motion for

                                                                    26     Judgment Notwithstanding The Verdict and its Notice of Intent to Move for New Trial (the “New

                                                                    27     Trial Motion”), and on January 14, 2020, it filed its Memorandum in Support. Bridgemark, however,

                                                                    28

                                                                                                                              14
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                   Desc
                                                                                                        Main Document    Page 15 of 42


                                                                     1     is unable to pay the PDC Judgment, which is in excess of $42 million. Neither can it obtain the bond

                                                                     2     required by California Code of Civil Procedure section 917.1, which requires an undertaking of

                                                                     3     between 1.5 and 2 times the amount of the judgment in order to stay execution pending appeal.

                                                                     4     There are very few bonding companies that have any experience with oil and operations and oil and

                                                                     5     gas assets. Bridgemark was able to locate two firms with experience in that area, Tokio Marine HCC

                                                                     6     and International Sureties. Both firms indicated, however, that any bond would have to be fully

                                                                     7     collateralized. Bridgemark is simply unable to collateralize 100% of a $42 million judgment, much

                                                                     8     less one that is 150% of the PDC Judgement (approximately $64 million).

                                                                     9             40.      In an effort to stave off the filing of this chapter 11 case unless it was absolutely

                                                                    10     necessary and because PDC’s counsel was making threats to execute on PDC’s assets even prior to

                                                                    11     entry of judgment, on October 7, 2019, Bridgemark filed an Ex Parte Motion for Stay of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     Enforcement of Judgment Pursuant to California Code of Civil Procedure 918 (the “Stay Motion”).

                                                                    13     On October 8, 2019, the Superior Court denied the application but treated the request as a noticed
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     motion for a temporary stay of enforcement and set the matter for hearing on November 7, 2019. On

                                                                    15     October 24, 2019, the Superior Court, on its own motion, continued the hearing on the Stay Motion

                                                                    16     to November 14, 2019. Under the applicable rules, Bridgemark was required to file its objections to

                                                                    17     the Proposed SOD by November 12, 2019 (which it did) after which time the Superior Court was

                                                                    18     free to enter judgment notwithstanding the scheduled hearing on the Stay Motion on November 14,

                                                                    19     2019. Accordingly, on November 5, 2019, Bridgemark filed an Ex Parte Application for Temporary

                                                                    20     Stay of Entry of Judgment, which sought to defer entry of judgment until after the hearing on the

                                                                    21     Stay Motion. The Superior Court summarily denied the request without a hearing on November 6,

                                                                    22     2019.

                                                                    23             41.      In a final effort to avoid the necessity of filing this chapter 11 case and to facilitate

                                                                    24     settlement discussions between the parties, on November 13, 2019, PDC and Bridgemark entered

                                                                    25     into a Forbearance Agreement, pursuant to which PDC agreed to forbear from executing on the PDC

                                                                    26     Judgment (which had not yet been entered) for “a period of 14 days following entry of judgment”

                                                                    27     (the “Forbearance Period”). Forbearance Agreement, at ¶ 1. Either party could terminate the

                                                                    28

                                                                                                                                 15
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44             Desc
                                                                                                        Main Document    Page 16 of 42


                                                                     1     Forbearance Agreement on one full court days’ notice to the other party. Id. In addition, if

                                                                     2     Bridgemark breached the Forbearance Agreement, the agreement provides,“PDC shall give one full

                                                                     3     business day written notice of default to Bridgemark before PDC can begin executing on its

                                                                     4     judgment, and during this time period Bridgemark may file for bankruptcy protection.” Id. at ¶ 6.

                                                                     5     Thereafter, the parties engaged in settlement discussions.

                                                                     6             42.      On December 19, 2019 (prior to entry of judgment), PDC alleged that Bridgemark

                                                                     7     breached the Forbearance Agreement by exceeding a cap on attorneys’ fees contained in the

                                                                     8     agreement, that by its terms, applied only “during the Forbearance Period” (i.e., during the 14 days

                                                                     9     following entry of judgment). As judgment had not yet been entered, Bridgemark denied that it was

                                                                    10     in breach. On December 31, 2019, as Bridgemark was awaiting PDC’s response to its latest

                                                                    11     settlement offer, the Superior Court entered the PDC Judgment.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12             43.      On January 2, 2020, PDC filed an abstract of judgment. Contending that this action

                                                                    13     violated the Forbearance Agreement, on January 3, 2019, Bridgemark filed its Ex Parte Application
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     to Strike Abstract of Judgment, Enforce Joint Stipulation to Forbear Executing on the Judgment and

                                                                    15     Stay Execution of Judgment (the “Ex Parte Motion”),which was scheduled to be heard at 11:45 a.m.

                                                                    16     on Monday, January 6, 2020. After having been notified by Bridgemark of the Ex Parte Motion,

                                                                    17     PDC recorded the abstract. (The Debtor believes the recording of the abstract and any lien that arose

                                                                    18     thereby is subject to avoidance as a preference pursuant to Bankruptcy Code section 547.

                                                                    19     Accordingly, the Debtor believes that PDC’s claim, if any, is unsecured.) Furthermore, PDC’s

                                                                    20     opposition papers (filed January 5) made clear that PDC still contended that Bridgemark had

                                                                    21     breached the Forbearance Agreement and could not enforce it against PDC. Bridgemark ultimately

                                                                    22     withdrew its Ex Parte Motion, and after certain assurances were made, it continued to try to

                                                                    23     negotiate a settlement with PDC.

                                                                    24             44.      In spite of the Forbearance Agreement, PDC filed three separate lawsuits against

                                                                    25     Bridgemark during the Forbearance Period: (i) Complaint for Creditor’s Suit in Aid of Enforcement

                                                                    26     of Judgment, PDC v. PBF Holding Company, Bridgemark Corporation, et al. – OCSC – Case No.

                                                                    27     30-2020-01122440-CU-EN-CJC, which was filed on or about January 6, 2020, but not served on

                                                                    28

                                                                                                                              16
                                                                           DOCS_LA:324833.8 10804/001
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44            Desc
                                                                                                        Main Document    Page 17 of 42


                                                                     1     Bridgemark until January 14, 2020; (ii) Complaint for Creditor’s Suit in Aid of Enforcement of

                                                                     2     Judgment, PDC v. Phillips 66 Company, Bridgemark Corporation, et al. – OCSC – Case No. 30-

                                                                     3     2020-01122311-CU-EN-CJC, which was also filed on or about January 6, 2020, but not served on

                                                                     4     Bridgemark until January 14, 2020, and (iii) Complaint for Creditor’s Suit/Bill in Equity in Aid of

                                                                     5     Enforcement of Judgment (Declaratory Relief re: Imposition of Alter Ego or Other Basis for Joint

                                                                     6     and Several Liability), PDC v. Robert James Hall,, Bridgemark Corporation, et al – OCSC – Case

                                                                     7     No. 30-2020-01122328-CU-EN-CJC, which was also filed on or about January 6, 2020, but not

                                                                     8     served on Bridgemark until January 9, 2020.

                                                                     9             45.      Unable to reach a settlement, the Forbearance Agreement expired on Janaury 14,

                                                                    10     2020, and Bridgemark had no choice but to file this chapter 11 case to protect its ongoing operations,

                                                                    11     its creditors, its employees, and its Royalty Holders.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12

                                                                    13
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                              17
                                                                           DOCS_LA:324833.8 10804/001
     Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                Desc
                                    Main Document    Page 18 of 42



 1                                                   SECTION IV

 2                                             FIRST DAY MOTIONS

 3              46.      The Debtor has filed a number of First Day Motions seeking orders that grant relief

 4      intended to stabilize Bridgemark's operations and facilitate the efficient administration of the estate.

 5              47.      I have reviewed each of the First Day Motions and believe that the relief requested

 6      therein is necessary to allow the Debtor to operate with minimal disruption at this critical time. A

 7      description of the relief requested and the facts supporting each of the First Day Motions is attached

 8     as Exhibit A.

 9
10              I declare under penalty of perjury that the foregoing is true and correct and that this

11     declaration was executed this 14th day of January 2020 at Tustin, California.

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

                                                           18
       DOCS_LA:324833.8 10804/001
Case 8:20-bk-10143-TA   Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44   Desc
                        Main Document    Page 19 of 42




                                 EXHIBIT “A”
                                                                         Case 8:20-bk-10143-TA           Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                       Desc
                                                                                                         Main Document    Page 20 of 42


                                                                     1                                                   Exhibit A1
                                                                                                          Evidentiary Support for First Day Motions
                                                                     2
                                                                             EMERGENCY MOTION FOR AN ORDER AUTHORIZING THE DEBTOR TO (I) PAY
                                                                     3       AND/OR HONOR PREPETITION WAGES, SALARIES, EMPLOYEE BENEFITS, AND
                                                                                 OTHER COMPENSATION; AND (II) REMIT WITHHOLDING OBLIGATIONS;
                                                                     4     (III) MAINTAIN EMPLOYEE COMPENSATION AND BENEFITS PROGRAMS AND PAY
                                                                                            RELATED ADMINISTRATIVE OBLIGATIONS
                                                                     5                                (“Employee Motion”)

                                                                     6
                                                                                   1.       Pursuant to the Employee Motion, Bridgemark seeks an order authorizing the Debtor,
                                                                     7
                                                                           in the ordinary course of business and in accordance with pre-petition practices to (i) pay and/or
                                                                     8
                                                                           honor prepetition wages, salaries, employee benefits, and other employee compensation or
                                                                     9
                                                                           reimbursements; (ii) remit withholding obligations; and (iii) maintain employee compensation and
                                                                    10
                                                                           benefits programs and pay related administrative obligations.
                                                                    11
                                                                                   A.       General
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                                                                   2.       Bridgemark has 12 employees, seven of whom are salaried and five of whom are
                                                                    13
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                           hourly (the “Employees”). Five of the salaried Employees are insiders (the “Insider Employees”).2
                                                                    14
                                                                           The Employee Motion does not seek permission to pay compensation to any Insider Employee.
                                                                    15
                                                                           The Employees, who are divided between the field and the office, are vital to the orderly
                                                                    16
                                                                           administration of the Debtor’s estate and those of its affiliates. Bridgemark supplements its
                                                                    17
                                                                           workforce with certain independent contractors who provide services such as information
                                                                    18
                                                                           technology, engineering, geological services, financial, legal and accounting and field security (the
                                                                    19
                                                                           “Independent Contractors”) whose services are equally important to the smooth administration of the
                                                                    20
                                                                           company’s operations.3
                                                                    21
                                                                                   B.       Wages, Salaries and Associated Withholdings
                                                                    22
                                                                                   3.       The Employees typically are paid on the 10th and the 26th of each month (each, an
                                                                    23
                                                                           “Employee Pay Date”). The Debtor’s last Employee Pay Date before the Petition Date was January
                                                                    24
                                                                           10, 2020, which paid salaried Employees through January 15, 2020 and hourly employees through
                                                                    25
                                                                           1
                                                                             If not defined in this Exhibit A, capitalized terms have the definition given to them in the applicable motion.
                                                                    26     2
                                                                             The Insider Employees are Robert J. Hall (President, CEO and Chairman of the Board of Directors (“BOD”)), Kevin
                                                                           Mugavero (Chief Operating Officer, BOD member), Greg Hall (BOD member), Chad Hall (BOD member), Mark Hall
                                                                    27     (BOD member).
                                                                           3
                                                                             One Independent Contractor, Carolyn P. Curry is the Chief Financial Officer of the company and is therefore an
                                                                    28     insider. The Debtor does not seek any authority to pay any compensation to Ms. Curry.

                                                                                                                                    1
                                                                           DOCS_LA:324833.8 10804/001                                                                      EXHIBIT "A"
                                                                                                                                                                              Page 19
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44               Desc
                                                                                                        Main Document    Page 21 of 42


                                                                     1     December 31, 2019. The first Employee Pay Date after the Petition Date will be on January 24,

                                                                     2     2020 (the Friday before Sunday, January 26, 2020). This payroll will pay salaried Employees for

                                                                     3     January 16, 2020-January 31, 2020 and hourly Employees through January 15, 2020.

                                                                     4             4.       On the first Employee Pay Date to be funded after the Petition Date (January 24,

                                                                     5     2020), approximately $53,000 in Wages (including direct deposits, and accounting for Withholding

                                                                     6     Obligations) will be owing to Employees. Due to the filing date of January 14, 2020, no prepetition

                                                                     7     Wages are owing to non-insider salaried Employees. Specifically, of the $41,728.33 in Wages that

                                                                     8     will be paid on January 24, 2020, $21,728.33 will be postpetition wages for non-insider salaried

                                                                     9     Employees for the period 1/16/20-1/31/20 (which is entirely post-petition) and $20,000.00 will be

                                                                    10     Prepetition Wages owing to hourly Employees for the period 1/1/20-1/14/20.)

                                                                    11             5.       The Debtor utilizes Paychex, a payroll processing provider, to process its payroll.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     Paychex withdraws from the Debtor’s bank account the amounts to be paid to Employees and for

                                                                    13     taxes one (1) business day before the Employee Pay Date. On a monthly basis, the Debtor pays
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     Paychex approximately $250 in fees to process payroll.

                                                                    15             6.       Finally, the Debtor’s Independent Contractors invoice the Debtor for their services,

                                                                    16     typically on a monthly basis in arrears. Compensation of the Independent Contractors historically

                                                                    17     averages approximately $8,000 per month (excluding Insiders).

                                                                    18             7.       No payments to any single Employee or Independent Contractor on account of

                                                                    19     prepetition Wages (including any discretionary bonus) will exceed the $13,650 priority cap of

                                                                    20     section 507(a)(4) of the Bankruptcy Code.

                                                                    21             C.       Withholding Obligations

                                                                    22             8.       In the ordinary course of its business, the Debtor (and Paychex on behalf of the

                                                                    23     Debtor) routinely withhold from Wages certain amounts that the Debtor is required to transmit to

                                                                    24     third parties for purposes such as social security and Medicare, federal and state or local income

                                                                    25     taxes, garnishment, child support or similar obligations pursuant to court order or law (collectively,

                                                                    26     the “Withholding Obligations”). Prior to the Petition Date, the Debtor’s average semi-monthly

                                                                    27     Withholding Obligations were approximately $10,000, including payroll tax obligations, payroll fees

                                                                    28

                                                                                                                               2
                                                                           DOCS_LA:324833.8 10804/001                                                             EXHIBIT "A"
                                                                                                                                                                     Page 20
                                                                         Case 8:20-bk-10143-TA              Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                     Desc
                                                                                                            Main Document    Page 22 of 42


                                                                     1     and garnishments. The Debtor seeks authority to remit Withholding Obligations of up to $5,000 on

                                                                     2     account of the prepetition period that are currently due.

                                                                     3                D.       Corporation Credit Cards and Boot Allowance

                                                                     4                9.       Certain of the Debtor’s Employees incur business expenses in the ordinary course of

                                                                     5     performing their duties on behalf of the Debtor. Such expenses are limited to gas purchases made on

                                                                     6     corporate credit cards (“Gas Card Purchases”)4 and a boot allowance for the Debtor’s field

                                                                     7     employees (the “Boot Allowance” and, together with the Gas Card Purchases, the “Employee

                                                                     8     Incurred Expenses”). Historically, the Employee Incurred Expenses are either incurred directly by

                                                                     9     the Employee and submitted for reimbursement in the case of the Boot Allowance or charged to

                                                                    10     corporate credit cards issued in the name of certain Employees but invoiced directly to the Debtor.

                                                                    11     On an average monthly basis, the Debtor has paid approximately $6,000 on account of the corporate
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     credit cards and an additional $150 for the Boot Allowance reimbursements. As of the Petition Date,

                                                                    13     the Debtor believes it owes up to the amount of $7,500 on account of Employee Incurred Expenses.
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14                E.       Health Benefits

                                                                    15                10.      The Debtor provides health insurance to certain Employees, including medical,

                                                                    16     vision, and dental, and life insurance (collectively, the “Health Plans”), as described in more detail

                                                                    17     below. The administrators of the Health Plans invoice the Debtor in advance for the full amount of

                                                                    18     fixed premiums owing as of the first of each month for that month’s coverage period. The Debtor

                                                                    19     requests authority to remit any amounts owing on account of its portion of the Health Plans for the

                                                                    20     prepetition period. As described in greater detail below, for the Health Plans, Employees make

                                                                    21     contributions towards the Health Plan premiums and the Debtor deducts the Employees’ portion of

                                                                    22     the premiums owing under the Health Plans from their Wages every pay period. The Debtor then

                                                                    23     provides the administrator of the Health Plan with the full payment of premiums, the cost of which is

                                                                    24     shared by the Debtor and the Employees.

                                                                    25

                                                                    26

                                                                    27

                                                                    28     4
                                                                               The corporate credit cards are issued by Valley Bank and are non-recourse to the Employees.

                                                                                                                                        3
                                                                           DOCS_LA:324833.8 10804/001                                                                        EXHIBIT "A"
                                                                                                                                                                                Page 21
                                                                         Case 8:20-bk-10143-TA            Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                           Desc
                                                                                                          Main Document    Page 23 of 42


                                                                     1             11.      The Debtor provides eligible Employees with HMO/PPO medical insurance plans

                                                                     2     offered by Blue Shield5 and/or Health Net of California6 (the “Medical Plans”). The Medical Plans

                                                                     3     provide an inclusive package of general health, dental, vision and life insurance benefits. Of the

                                                                     4     Employees’ fixed premiums under the Medical Plans, the Debtor pays 100% for a single Employee

                                                                     5     and 70% of each dependent. On an average monthly basis, the Debtor remits approximately $10,000

                                                                     6     in the aggregate to Blue Shield and Health Net of California on account of the Medical Plans,

                                                                     7     approximately $1,600 of which is the Employees’ share. As of the Petition Date, the Debtor is

                                                                     8     current on the payment of invoiced premiums and claims due and owing to Blue Shield and Health

                                                                     9     Net of California. While the Debtor is current on obligations owing, in the abundance of caution, the

                                                                    10     Debtor seeks herein authorization to pay up to $25,000 (which figure includes the Employees’ share)

                                                                    11     of prepetition claims on account of the Medical Plans.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12             F.       Holidays, Vacation, and Leave

                                                                    13             12.      The Debtor pays for ten (10) paid holidays for its Eligible Employees. The Debtor
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     also provides its Eligible Employees with regular paid time off (“PTO”) to cover sick leave and

                                                                    15     vacation time. PTO is determined in large part by the length of employment of the Eligible

                                                                    16     Employee. Full-time Employees are entitled to accrue vacation at a rate per year that is based upon

                                                                    17     the number of years that such Employee has been employed by the Debtor, up to maximum

                                                                    18     aggregate limits. All Employees are also entitled to five (5) days per year of paid sick leave. If not

                                                                    19     used, the hourly Employees are paid their accrued PTO quarterly and the Debtor seeks authority to

                                                                    20     continue to do so. Approximately $7,000.00 in prepetition PTO may be owing to Employees, which

                                                                    21     would be paid to Employees, should they so desire, on a quarterly basis.

                                                                    22             G.       Workers’ Compensation Insurance

                                                                    23             13.      Under applicable states’ laws, the Debtor is required to maintain workers’

                                                                    24     compensation insurance to provide its Employees with coverage for injury claims arising from or

                                                                    25     5
                                                                            The Debtor’s Employees are eligible for coverage if they work 32 or more hours per week (the “Eligible Employees”).
                                                                    26     Eligible Employees are eligible for coverage under the Blue Shield HMO plan.
                                                                           6
                                                                             Mark Hall, director and equity holder of the Debtor, is the only individual covered under the Health Net of California
                                                                    27     plan. Directors and equity holders Gregson Hall and Chad Hall are the only two individuals covered under the Blue
                                                                           Shield PPO plan. Unless and until the Debtor complies with the Notices of Setting Insider Compensation, any portion of
                                                                    28     the premiums paid on behalf of Insiders will be reimbursed by the Insider.

                                                                                                                                      4
                                                                           DOCS_LA:324833.8 10804/001                                                                           EXHIBIT "A"
                                                                                                                                                                                   Page 22
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                Desc
                                                                                                        Main Document    Page 24 of 42


                                                                     1     related to their employment with the Debtor. The Debtor obtains workers’ compensation insurance

                                                                     2     through State Compensation Insurance Fund of California (the “WC Insurer”). The Debtor is

                                                                     3     required to pay premiums to the WC Insurer (the “Workers’ Compensation Obligations”). The

                                                                     4     Debtor pays premiums to its WC Insurer based on self-reported payroll. The estimated aggregate

                                                                     5     annual premium for the 2019/2020 coverage year is approximately $14,700. At the end of each

                                                                     6     coverage year, amounts owing by the WC Insurer to the Debtor or vice versa are trued up and come

                                                                     7     due. As of the Petition Date, the Debtor is current on monthly premiums. In an abundance of

                                                                     8     caution, however, the Debtor requests permission to pay any portion of any premium that might

                                                                     9     arguably be attributable to the prepetition period.

                                                                    10             H.       401(k) Plan

                                                                    11             14.      The Debtor provides Employees with a 401(k) retirement plan (the “401(k) Plan”).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     The Debtor also matches up to 4% of Employee contributions. Employee contributions are withheld

                                                                    13     from paychecks as Withholding Obligations. The Debtor’s matching contributions are made to the
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     401(k) Plan in connection with each applicable payroll and are subsequently deposited to the

                                                                    15     participating Employees’ respective 401(k) accounts. To the extent any prepetition 401(k)

                                                                    16     contributions have not yet been made, the Debtor seeks authority to process those contributions. The

                                                                    17     Debtors also seek authority, in their discretion, to continue to their 401(k) Plan postpetition in the

                                                                    18     ordinary course of business, including continuing to match Employee contributions to the 401(k)

                                                                    19     Plan consistent with their 401(k) Plan policy.

                                                                    20             I.       Summary

                                                                    21             15.      The Debtor has been paying and/or honoring the Wages and Benefits in the ordinary

                                                                    22     course of business up to the Petition Date. The Debtor will have sufficient funds available

                                                                    23     postpetition to pay or honor promptly all amounts related to the Wages and Benefits, to the extent

                                                                    24     described in the Employee Motion, on an ongoing basis and in the ordinary course of business.

                                                                    25     Payment of, and otherwise honoring, the Employee Obligations is necessary to maintain the

                                                                    26     Employees’ morale through the administration of the Debtor’s case and to prevent many of the

                                                                    27     Employees from suffering extreme personal hardship or from leaving the Debtor during the

                                                                    28

                                                                                                                                 5
                                                                           DOCS_LA:324833.8 10804/001                                                              EXHIBIT "A"
                                                                                                                                                                      Page 23
                                                                         Case 8:20-bk-10143-TA           Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                      Desc
                                                                                                         Main Document    Page 25 of 42


                                                                     1     pendency of its case. Payment of, and otherwise honoring, the prepetition Wages and other

                                                                     2     Employee Obligations in the ordinary course of business will not prejudice general unsecured

                                                                     3     creditors or materially affect the Debtor’s estate because these claims would otherwise be entitled to

                                                                     4     priority under sections 507(a)(4) and (a)(8)(D) of the Bankruptcy Code and would be entitled to be

                                                                     5     paid ahead of general unsecured claims. The payment of such amounts by the Debtor is critical to

                                                                     6     the Debtor’s ability to operate. Should the Employee Obligations not be met, there is a significant

                                                                     7     risk that the Employees would cease working with the Debtor, and the Debtor’s operations would be

                                                                     8     irreparably damaged, to the detriment of all parties.

                                                                     9
                                                                               EMERGENCY MOTION FOR ORDER PURSUANT TO 11 U.S.C. §§ 105(a) AND 366: (I)
                                                                    10             PROHIBITING UTILITY COMPANIES FROM ALTERING, REFUSING, OR
                                                                    11           DISCONTINUING SERVICE, (II) DETERMINING ADEQUATE ASSURANCE OF
                                                                                   PAYMENT FOR FUTURE UTILITY SERVICES, AND (III) ESTABLISHING
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12           PROCEDURES FOR DETERMINING ADEQUATE ASSURANCE OF PAYMENT
                                                                                                          (“Utilities Motion”)
                                                                    13
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                                   1.       Pursuant to the Utilities Motion, Bridgemark seeks an order: (i) prohibiting the utility
                                                                    14
                                                                           providers utilized by the Debtor (collectively, the “Utility Companies” and each individually a
                                                                    15
                                                                           “Utility Company”) from altering, refusing, or discontinuing service to the Debtor without further
                                                                    16
                                                                           order of the Court, (ii) determining adequate assurance of payment for future utility services, and
                                                                    17
                                                                           (iii) establishing procedures for determining adequate assurance of payment.
                                                                    18
                                                                                   A.       General
                                                                    19
                                                                                   2.       The Debtor receives essential utility services from a number of utility companies. A
                                                                    20
                                                                           list of the Utility Companies, the type of utility service received and the Debtor’s utility accounts is
                                                                    21
                                                                           attached to the Utilities Motion as Exhibit A. Pursuant to section 366 of the Bankruptcy Code, the
                                                                    22
                                                                           Debtor seeks a determination that (a) a deposit in a segregated account of an amount equal to
                                                                    23
                                                                           approximately one month of the estimated average monthly cost7 for services provided to the Debtor
                                                                    24
                                                                           by each Utility Company (the “Utility Deposit”), (b) the ability of any Utility Company to obtain an
                                                                    25
                                                                           initial hearing on the adequacy of the Utility Deposit, and (c) the ability of any Utility Company to
                                                                    26
                                                                           obtain an expedited hearing regarding further adequate assurance if there is a failure to cure a
                                                                    27
                                                                           7
                                                                            The average monthly cost amount was determined by averaging the most recent monthly bills received from each
                                                                    28     Utility Company over the past 12 months.

                                                                                                                                   6
                                                                           DOCS_LA:324833.8 10804/001                                                                      EXHIBIT "A"
                                                                                                                                                                              Page 24
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                  Desc
                                                                                                        Main Document    Page 26 of 42


                                                                     1     postpetition payment default within twenty-one (21) days after written notice of such default

                                                                     2     (collectively, the “Proposed Adequate Assurance”), constitute adequate assurance of payment for

                                                                     3     future utility services. For expediency, the Debtor proposes to limit the Utility Deposits required to

                                                                     4     only those Utility Companies whose Utility Deposit would exceed $250.

                                                                     5             3.       The Debtor routinely pays its regular monthly utility obligations when due. The

                                                                     6     Debtor’s chapter 11 filing occurred during the middle of the billing cycles for many, if not all, of the

                                                                     7     Utility Companies. As a result, there are likely outstanding prepetition amounts owed to the Utility

                                                                     8     Companies. The Debtor has and will have adequate cash to meet all of its necessary postpetition

                                                                     9     operating expenses on a current basis, including payments to the Utility Companies and including

                                                                    10     the payment of the Utility Deposits.

                                                                    11             B.       Summary
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12             4.       At this critical time, uninterrupted water, electricity, gas, trash, sewer, local and long

                                                                    13     distance telephone services, cable, and internet services are essential to the ongoing operations of the
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     Debtor’s business and to the preservation of the value thereof. Any interruption, however brief, in

                                                                    15     utility services to the Debtor’s facilities or to the Debtor’s Employees will irreparably disrupt the

                                                                    16     Debtor’s business operations. It is therefore critical that the Court prohibit the Utility Companies

                                                                    17     from altering, refusing, or discontinuing service to the Debtor without further order of this Court.

                                                                    18     The Deposit for each of the Utility Companies coupled with the streamlined mechanism for

                                                                    19     requesting further adequate assurance described in the Utilities Motion provides adequate assurance

                                                                    20     of payment to the Utility Companies and safeguards the Debtor’s continuing business operations.

                                                                    21
                                                                                    EMERGENCY MOTION OF DEBTOR FOR AN ORDER AUTHORIZING
                                                                    22          (A) MAINTENANCE OF EXISTING BANK ACCOUNTS, (B) CONTINUANCE OF
                                                                    23          EXISTING CASH MANAGEMENT SYSTEM, BANK ACCOUNTS, CHECKS, AND
                                                                                                       (C) RELATED RELIEF
                                                                    24                              (“Cash Management Motion”)

                                                                    25             1.       Pursuant to the Cash Management Motion, the Debtor seeks an order authorizing the

                                                                    26     (i) maintenance of existing Bank Accounts including the authority to pay routine prepetition banking

                                                                    27     fees owed to financial institutions; (ii) continued use of the existing Cash Management System,

                                                                    28     Bank Accounts, and checks; and (iii) related relief.

                                                                                                                                 7
                                                                           DOCS_LA:324833.8 10804/001                                                                EXHIBIT "A"
                                                                                                                                                                        Page 25
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                 Desc
                                                                                                        Main Document    Page 27 of 42


                                                                     1             A.       General

                                                                     2             2.       In connection with the normal operation of its business, the Debtor maintains certain

                                                                     3     bank accounts at Valley Republic Bank (“VRB”), California Bank and Trust (“CB&T”), East West

                                                                     4     Bank (“East West”), Citizens Business Bank (“Citizens Bank”), and Wells Fargo Bank (“Wells

                                                                     5     Fargo,” and together with VRB, CB&T, East West, and Citizens Bank, the “Bank Accounts”) for the

                                                                     6     Debtor’s deposits, disbursements, and certificates of deposit (the “Cash Management System”).

                                                                     7             3.       More specifically, the Bank Accounts are used by the Debtor for all receipts and

                                                                     8     disbursements from operations, as follows:

                                                                     9                     Prepetition the Debtor maintained 3 operating bank accounts at VRB (7913, 7921,

                                                                    10                      7905), one checking account at California Bank and Trust (5772), one money market

                                                                    11                      account at Citizens Business Bank (4980) and a money market account at East West
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                      Bank (4392). In addition, the Debtor maintained one certificate of deposit account at

                                                                    13                      California Bank and Trust (0079) and five certificate of deposit accounts at Wells
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14                      Fargo Bank (438, 6086, 2929, 5575, 180). All of the certificate of deposit accounts

                                                                    15                      are collateral for certain obligations to the California Division of Oil, Gas, and

                                                                    16                      Geothermal Resources (“DOGGR”) and need to be maintained postpetition to comply

                                                                    17                      with DOGGR requirements.

                                                                    18                      Cash receipts from the Debtor’s operations, consisting primarily of two monthly

                                                                    19                      electronic deposits from the Debtor’s customers, are deposited into Valley Bank

                                                                    20                      account number 7921. The Debtor will notify its customers of the new DIP accounts

                                                                    21                      established at East West and request that postpetition payments be made to that

                                                                    22                      account. The Debtor will transfer receipts deposited to account number 7921 to the

                                                                    23                      DIP general account until the customers are able to make the change in their banking

                                                                    24                      systems, at which time the account will be closed.

                                                                    25                     Valley Bank account number 7913 is the Debtor’s general disbursement account and

                                                                    26                      is used to fund payroll through the Debtor’s payroll service, Paychex. The account

                                                                    27                      also receives a monthly electronic funds transfer (“EFT”) that will need to be

                                                                    28

                                                                                                                                8
                                                                           DOCS_LA:324833.8 10804/001                                                               EXHIBIT "A"
                                                                                                                                                                       Page 26
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44              Desc
                                                                                                        Main Document    Page 28 of 42


                                                                     1                      redirected to the East West DIP general account. The Debtor will transfer receipts

                                                                     2                      deposited to account number 7913 to the DIP general account until the EFT can be

                                                                     3                      redirected, at which time the account will be closed.

                                                                     4                     VRB account number 7905 is used to make the Debtor’s royalty payments

                                                                     5                      obligations. Funds in the account will be transferred to the East West DIP general

                                                                     6                      account and the account will be closed. The Debtor will make postpetition royalty

                                                                     7                      payments from the DIP general account.

                                                                     8                     California Bank and Trust account number 5772 was established by the Debtor to

                                                                     9                      increase the yield on certificate of deposit number 0079. Funds in the account will be

                                                                    10                      transferred to the East West DIP general account and the account will be closed.

                                                                    11                     East West Bank account number 4392 is an investment account. Funds in the account
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                      will be transferred to the East West DIP general account and the account will be

                                                                    13                      closed.
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14                     Citizens Business Bank account number 4980 is required to make automatic

                                                                    15                      payments on an automobile loan. The Debtor will transfer sufficient funds to make

                                                                    16                      the automatic payment on a monthly basis. No other transactions will be processed

                                                                    17                      through this account.

                                                                    18                  B. Summary

                                                                    19             4.        By this Motion, the Debtor seeks partial relief from the obligation to immediately

                                                                    20     close the Bank Accounts and open new DIP bank accounts. As discussed in the Motion, the Debtor

                                                                    21     will close most of its disbursement accounts and open new disbursement accounts immediately.

                                                                    22     However, if the Debtor is required to immediately close its deposit account, its customers may not

                                                                    23     respond quickly to the change and will likely continue to send deposits to the original deposit

                                                                    24     account. In addition, certain of the non-disbursement Bank Accounts are required to be maintained

                                                                    25     in connection with the Debtor’s business operations. Thus, requiring the Debtor to close all of its

                                                                    26     Bank Accounts and immediately open new ones would likely cause a major disruption in the

                                                                    27     Debtor’s cash flow and other complications. The Debtor’s new disbursement accounts will be

                                                                    28

                                                                                                                               9
                                                                           DOCS_LA:324833.8 10804/001                                                             EXHIBIT "A"
                                                                                                                                                                     Page 27
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44              Desc
                                                                                                        Main Document    Page 29 of 42


                                                                     1     opened at East West, which is FDIC insured and listed on the list of approved depositories of the

                                                                     2     Office of the United States Trustee (the “UST”).

                                                                     3
                                                                            EMERGENCY MOTION FOR ORDER AUTHORIZING THE PAYMENT OF WORKING
                                                                     4       INTEREST EXPENDITURES, JOINT INTEREST BILLINGS, ROYALTY PAYMENTS
                                                                     5                          AND NET PROFIT INTERESTS
                                                                                                      (“Royalty Motion”)
                                                                     6
                                                                                   1.       Pursuant to the Royalty Motion, the Debtor seeks an order authorizing, but not
                                                                     7
                                                                           directing, the Debtor to pay in the ordinary course of business all prepetition and postpetition
                                                                     8
                                                                           amounts owing on account of (a) Working Interest Expenditures, (b) Joint Interest Billings, (c)
                                                                     9
                                                                           Royalty Payments, and (d) Net Profit Interest Payments (as defined below).
                                                                    10
                                                                                   A.       General
                                                                    11
                                                                                   2.       In order to maintain its Leases, Unit Agreements and Working Interests, the Debtor
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12
                                                                           must pay certain obligations, namely: (a) the upfront expenditures associated with exploration,
                                                                    13
                                        ATTORNEYS AT LAW




                                                                           development, and production on account of themselves as Operator (the “Working Interest
                                         L O S A N G E L E S , CA




                                                                    14
                                                                           Expenditures”); (b) the pro rata share of Working Interest Expenditures owed by the Debtor as non-
                                                                    15
                                                                           operating parties under Joint Operating Agreements (“JOA”), Unit Operating Agreements (“UOA”),
                                                                    16
                                                                           or other applicable contractual or budgetary arrangements (each, a “Joint Interest Billing”); and (c)
                                                                    17
                                                                           payments in lieu of a share of production owed to the Royalty Holders pursuant to the terms of the
                                                                    18
                                                                           Debtor’s respective Leases (“Royalty Payments”) and to certain Net Profit Interest Holders pursuant
                                                                    19
                                                                           to the terms of the Yarnell Sublease (the “Net Profit Interest Payments”). (Collectively, the Royalty
                                                                    20
                                                                           Payments, Net Profit Interest Payments, Working Interest Expenditures, and the Joint Interest
                                                                    21
                                                                           Billings, are the “Oil and Gas Obligations”).
                                                                    22
                                                                                   3.       In the typical arrangement, the Operator remits substantially all of the Working
                                                                    23
                                                                           Interest Expenditures associated with a project, including payments to third parties such as vendors.
                                                                    24
                                                                           As was noted above, the Debtor serves as the Operator for the Leases in the Richfield Field and the
                                                                    25
                                                                           Leases in the Dowling Field. As of the Petition Date, the Debtor estimates that is has up to
                                                                    26
                                                                           approximately $75,000.00 of accrued but unpaid Working Interest Expenditures relating to the
                                                                    27

                                                                    28

                                                                                                                              10
                                                                           DOCS_LA:324833.8 10804/001                                                             EXHIBIT "A"
                                                                                                                                                                     Page 28
                                                                         Case 8:20-bk-10143-TA            Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                           Desc
                                                                                                          Main Document    Page 30 of 42


                                                                     1     Richfield Leases and the Dowling Lease (the “Prepetition Working Interest Expenditures”) that may

                                                                     2     be due and owing within the next 21 days.

                                                                     3              4.       The Debtor is also a non-operating party in the Chanchula Field in Mobile, Alabama,

                                                                     4     for which the Debtor is obligated for its pro rata share of the Working Interest Expenditures upon

                                                                     5     receipt of any Joint Interest Billings. In such circumstances, a third party acts as Operator (in this

                                                                     6     case Hilcorp Energy Company) and is charged with the daily operations and related Working

                                                                     7     Interest Expenditures. The Debtor’s Joint Interest Billings are not uniform and are not predictable on

                                                                     8     a month-to-month basis. The Operator of an oil and gas property is often granted a contractual lien

                                                                     9     on Non-Operating Parties’ interests in the oil and gas property to secure the payment of obligations

                                                                    10     owed to the Operator. As such, the Debtor’s failure to timely pay the Joint Interest Billings may

                                                                    11     result in the Operator asserting liens under applicable state and federal law against the Debtor’s
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     interests in their leases or any production therefrom.8 If asserted, such liens could restrict the

                                                                    13     Debtor’s ability to dispose, transfer, or otherwise assign their property, potentially severely
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     impairing the Debtor’s businesses.

                                                                    15              5.       Historically, the Debtor has paid approximately $2,000- 3,000 per month in Joint

                                                                    16     Interest Billings in connection with its Working Interest in the Chunchula Field Unit. Typically, the

                                                                    17     Debtor is required to pay Joint Interest Billings within 15 days of receipt. As of the Petition Date, the

                                                                    18     Debtor estimates that it has approximately $2,000-$3,000 of accrued but unpaid Joint Interest

                                                                    19     Billings relating to Chunchula (for December and pre-petition portion of January) (the “Pre-Petition

                                                                    20     Joint Interest Billings”).

                                                                    21              48.      Under the Leases, Bridgemark is obligated to pay royalties (the “Royalties”) to the

                                                                    22     holders of the mineral rights (the “Royalty Holders”) based on, among other things, the amount of

                                                                    23     oil or gas that is produced and sold. Royalties are paid monthly about five (5) weeks after the close

                                                                    24     of the month. Royalties owing for November 1-31, 2019 of $75,706.19 were paid on January 8,

                                                                    25     2020. As of the Petition Date, Bridgemark owed approximately $218,000 in Pre-Petition Royalties to

                                                                    26

                                                                    27     8
                                                                            For the avoidance of doubt, the Debtor does not concede that the assertion of any such liens would constitute a
                                                                           valid basis for removing the Debtor as Operator of any Lease, and the Debtor expressly reserves the right to contest any
                                                                    28     such contention.

                                                                                                                                      11
                                                                           DOCS_LA:324833.8 10804/001                                                                           EXHIBIT "A"
                                                                                                                                                                                   Page 29
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                 Desc
                                                                                                        Main Document    Page 31 of 42


                                                                     1     approximately 290 Royalty Owners. This includes estimated outstanding royalties for December

                                                                     2     2019 (which would typically be paid in the ordinary course of business on or about February 8,

                                                                     3     2020) of $80,000.00; estimated outstanding Royalties for January 1-14, 2020 (which would typically

                                                                     4     be paid in the ordinary course of business on or about March 8, 2020) of $36,000, and $102,000.00

                                                                     5     in uncollected royalties being held in the royalty suspension account (the “Pre-Petition Royalties”).

                                                                     6     By the Motion, the Debtor seeks authority to pay the Pre-Petition Royalties.

                                                                     7             6.       Pursuant to the terms of the Yarnell Sublease, the Debtor makes quarterly

                                                                     8     distributions to 15 Net Profit Interest Holders of approximately $28,000.00 total. As of the Petition

                                                                     9     Date, Bridgemark was current on all payments to Net Profit Interest Holders through September 30,

                                                                    10     2019. The payment for amounts owing for the fourth quarter of 2019 will be due and owing, in the

                                                                    11     ordinary course of business, in February of 2020. The Debtor seeks authority to pay the pre-petition
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     portion (to the extent there is one) (the “Pre-Petition Net Profit Interest Payment”) of the Net Profit

                                                                    13     Interest Payment for the 4th quarter of 2019 when it is due, if it is due, in the ordinary course of its
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14     business. The Debtor estimates that this will be $0. Casa Real LP ("Casa Real") is one of the

                                                                    15     Debtor's Net Profit Interest Holders. Casa Real’s general partner is Casa Real Management LLC, of

                                                                    16     which I am managing member. The Debtor does not seek to make any payments to Casa Real

                                                                    17     pursuant to the Royalty Motion. No payments will be made to Casa Real without prior court

                                                                    18     approval.

                                                                    19             B.       Summary

                                                                    20             7.       In sum, the Debtor seeks authority, but not direction, to continue paying the Oil and

                                                                    21     Gas Obligations described above in the Debtor’s reasonable business judgment consistent with past

                                                                    22     practice, including payment of certain prepetition obligations related thereto. Estimated total Pre-

                                                                    23     Petition Oil & Gas Obligations that would be paid pursuant to this Motion be $330,000.00,

                                                                    24     comprised of the following: Pre-Petition Working Interest Expenditures of up to $75,000.00, Pre-

                                                                    25     Petition Joint Interest Billings of up to $5,000.00, and Pre-Petition Royalty Payments of up to

                                                                    26     approximately $250,000.00 as and when due. The Debtor does not seek authority to make any

                                                                    27     payments to Insiders or Affiliates pursuant to this Motion.

                                                                    28

                                                                                                                               12
                                                                           DOCS_LA:324833.8 10804/001                                                               EXHIBIT "A"
                                                                                                                                                                       Page 30
                                                                         Case 8:20-bk-10143-TA          Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44              Desc
                                                                                                        Main Document    Page 32 of 42


                                                                     1             8.       The Debtor’s Leases are “leases by production” meaning that the term of the Leases

                                                                     2     extends, in general, only so long as “oil and gas or other hydrocarbon substances are being produced

                                                                     3     in paying quantities from the leased land”. Accordingly, if a disruption in the Debtor’s business

                                                                     4     operations caused production to cease, the Debtor’s Leases could expire, and with them, the

                                                                     5     Debtor’s right to extract and produce oil and its access to the reserves below. In addition, the Debtor

                                                                     6     is responsible for the payment of all labor and materials and other expenses in connection with the

                                                                     7     Leases and to keep the leased property free from liens and claims. Finally, in general, if the Debtor

                                                                     8     fails to pay Royalty Payments when due, the Leases may terminate. Any termination or expiration

                                                                     9     of the Leases would be catastrophic for the Debtor as its Oil and Gas Leases are its most valuable

                                                                    10     assets. Accordingly, it is critical that the Debtor be permitted to pay the Pre-Petition Oil & Gas

                                                                    11     Obligations in the ordinary course of business.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12

                                                                    13
                                        ATTORNEYS AT LAW
                                         L O S A N G E L E S , CA




                                                                    14

                                                                    15

                                                                    16

                                                                    17

                                                                    18

                                                                    19

                                                                    20

                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28

                                                                                                                              13
                                                                           DOCS_LA:324833.8 10804/001                                                             EXHIBIT "A"
                                                                                                                                                                     Page 31
Case 8:20-bk-10143-TA   Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44   Desc
                        Main Document    Page 33 of 42




                                 EXHIBIT “B”
                                               Bridgemark Wells, Leases and Unit Agreements
Well/API Number              Well      Unit        Surface     Disputed BM’s     Operator                         Third      Applicable Documents
                             Status                Rights1     Well     Working                                   Party
                                                               under    Interest                                  Interest
                                                               AAR2
                                                     WEST RICHFIELD KRAEMER ZONE UNIT3

Mobil Stern #8               PRO       WRKZU       Altura HOA            -        100%            BM              Royalty    Mobil-Stern Lease4




                                                                                                                                                           Case 8:20-bk-10143-TA
(04059-06568)                                                                                                                KZU Unit Agreement
                                                                                                                             KZU Operating Agreement
Mobil Stern #13              SI-INJ    WRKZU       Bridgemark            -        100%            BM              Royalty    Mobil-Stern Lease
(04059-20880)                                                                                                                KZU Unit Agreement
                                                                                                                             KZU Operating Agreement
Mobil Stern #14              PRO       WRKZU       Altura HOA            -        100%            BM              Royalty    Mobil-Stern Lease
(04059-21143)                                                                                                                KZU Unit Agreement
                                                                                                                             KZU Operating Agreement
Mobil Stern #16              INJ       WRKZU       Altura HOA            -        100%            BM              Royalty    Mobil-Stern Lease
(04059-21090)                                                                                                                KZU Unit Agreement
                                                                                                                             KZU Operating Agreement
Mobil Thompson #6            PRO       WRKZU       Bridgemark            -        100%            BM              Royalty    Mobil-Thompson Lease5
(04059-06573)                                                                                                                KZU Unit Agreement




                                                                                                                                    Main Document
                                                                                                                                    Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44
                                                                                                                             KZU Operating Agreement
Mobil Thompson #10           PRO       WRKZU       Bridgemark            -        100%            BM              Royalty    Mobil-Thompson Lease
(04059-06574)                                                                                                                KZU Unit Agreement
                                                                                                                             KZU Operating Agreement
Mobil Thompson #13           INJ       WRKZU       Bridgemark            -        100%            BM              Royalty    Mobil-Thompson Lease
(04059-21093)                                                                                                                KZU Unit Agreement
                                                                                                                             KZU Operating Agreement


  1
      To the best of Bridgemark’ s knowledge, the party indicated is the owner of the real property on which the applicable Well is located.




                                                                                                                                                     Page 34 of 42
  2
      Nothing in this exhibit is an admission that any of the wells are subject to the AAR or that the AAR is in effect.
  3
    Pursuant to the Unit Agreement for the Kraemer Zone, West Richfield Area, effective October 1, 1972, various oil and gas leases and mineral interests in the
  Richfield Field were unitized (along with all amendments, modifications and assignments thereto, the “KZU Unit Agreement). Bridgemark is the Unit Operator
  pursuant to the Unit Operating Agreement for the Kraemer Zone, West Richfield Area dated February 2, 1970 (along with all amendments, modifications and
  assignments thereto, the “KZU Operating Agreement”).
  4
    Lease between Stern Realty Company (lessor) and M.L. Jenks (lessee) dated August 1, 1918 ((along with all amendments, modifications and assignments thereto,
  the “Mobile-Stern Lease”).
  5
    Lease between Stern Realty Company, Orrin M. Thompson and Margaret D. Thompson (lessors) and M.L. Jenks (lessee) dated August 1, 1918 ((along with all
  amendments, modifications and assignments thereto, the “Mobil-Thompson Lease”).




  DOCS_LA:325769.1 10804/001
                                                                                                                                                                                     Exhibit "B"
                                                                                                                                                                                       Page 32
                                                                                                                                                           De
Mobil Thompson #14       INJ        WRKZU      Bridgemark           -       100%            BM            Royalty       Mobil-Thompson Lease
(04059-21092)                                                                                                           KZU Unit Agreement
                                                                                                                        KZU Operating Agreement
Mobil Thompson #15       PRO        WRKZU      Bridgemark           -       100%            BM            Royalty       Mobil-Thompson Lease
(04059-21091)                                                                                                           KZU Unit Agreement
                                                                                                                        KZU Operating Agreement
Mobil Thompson #16       INJ        WRKZU      Bridgemark           -       100%            BM            Royalty       Mobil-Thompson Lease
(04059-21144)                                                                                                           KZU Unit Agreement




                                                                                                                                                      Case 8:20-bk-10143-TA
                                                                                                                        KZU Operating Agreement
Texaco Yarnell #29       PRO        WRKZU      PDC                 NO       100%            BM            Royalty       Yarnell Lease6
(04059-06497)                                                                                             Net Profit    KZU Unit Agreement
                                                                                                                        KZU Operating Agreement
                                                                                                                        Yarnell Sublease7
Texaco Yarnell #37       INJ        WRKZU      City of              -       100%            BM            Royalty       Yarnell Lease
(04059-20859)                                  Placentia                                                  Net Profit    KZU Unit Agreement
                                                                                                                        KZU Operating Agreement
                                                                                                                        Yarnell Sublease
Texaco Yarnell #39       PRO        WRKZU      City of              -       100%            BM            Royalty       Yarnell Lease
(04059-20882)                                  Placentia                                                  Net Profit    KZU Unit Agreement
                                                                                                                        KZU Operating Agreement
                                                                                                                        Yarnell Sublease




                                                                                                                               Main Document
Union Hartwell #2        PRO        WRKZU      Altura HOA           -       100%            BM            Royalty       Union-Hartwell Lease8




                                                                                                                               Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44
(04059-06415)                                                                                                           KZU Unit Agreement
                                                                                                                        KZU Operating Agreement
Union Hartwell #3        INJ        WRKZU      Altura HOA           -       100%            BM            Royalty       Union-Hartwell Lease
(04059-06416)                                                                                                           KZU Unit Agreement
                                                                                                                        KZU Operating Agreement
Union Hartwell #4        INJ        WRKZU      Altura HOA           -       100%            BM            Royalty       Union-Hartwell Lease
(04059-06417)                                                                                                           KZU Unit Agreement
Make-Up Water Well                                                                                                      KZU Operating Agreement




                                                                                                                                                Page 35 of 42
  6
    Lease Agreement between Susan G. Yarnell, Jessie Y. Kimball, Katherine Yarnell, Ellis T. Yarnell and Esther Yarnell (lessors) and California Star Oil Company
  (lessee) dated April 9, 1919 (along with all amendments, modifications and assignments thereto, the “Yarnell Lease”).
  7
    Sublease between California Star Oil Company (sublessor) and Petroleum Midway Company (sublesee) dated April 19, 1919 (along with all amendments,
  modifications and assignments thereto, the “Yarnell Sublease”).
  8
    Lease between Morris D. Schatzman, John W. Schmid and Philip S. Magruder, co-executors of the Estate of A. Hartwell Bradford, deceased (lessor) and Union
  Oil Company (lessee) January 1,1965 (along with all amendments, modifications and assignments thereto, the “Union-Hartwell Lease’”).




  DOCS_LA:325769.1 10804/001
                                                                                                                                                                                Exhibit "B"
                                                                                                                                                                                  Page 33
                                                                                                                                                      De
                                                                                            Exhibit "B"
                                                                                              Page 34
Case 8:20-bk-10143-TA   Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                                    De
                        Main Document    Page 36 of 42             DOCS_LA:325769.1 10804/001
Union Morse #29             SI        WRKZU       PDC                 YES      100%       BM            Royalty      Morse Lease10
(04059-00221)                                                                                                        KZU Unit Agreement
                                                                                                                     KZU Operating Agreement
                                                                                                                     AAR
Union Morse #6              PRO       WRKZU       PDC                 YES      100%       BM            Royalty      Morse Lease
(04059-06428)                                                                                                        KZU Unit Agreement
                                                                                                                     KZU Operating Agreement
                                                                                                                     AAR




                                                                                                                                                    Case 8:20-bk-10143-TA
Union Morse #13             INJ       WRKZU       PDC                 NO       100%       BM            Royalty      Morse Lease
(04059-20881)                                                                                                        KZU Unit Agreement
                                                                                                                     KZU Operating Agreement
Union Morse #15             INJ       WRKZU       PDC                 NO       100%       BM            Royalty      Morse Lease
(04059-20942)                                                                                                        KZU Unit Agreement
                                                                                                                     KZU Operating Agreement
Union Morse #16             PRO       WRKZU       PDC                 NO       100%       BM            Royalty      Morse Lease
(04059-20943)                                                                                                        KZU Unit Agreement
                                                                                                                     KZU Operating Agreement
Union Morse #17             PRO       WRKZU       PDC                 NO       100%       BM            Royalty      Morse Lease
(04059-20944)                                                                                                        KZU Unit Agreement
                                                                                                                     KZU Operating Agreement
Union Morse #18             PRO       WRKZU       PDC                 NO       100%       BM            Royalty      Morse Lease




                                                                                                                             Main Document
(04059-20945)                                                                                                        KZU Unit Agreement




                                                                                                                             Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44
                                                                                                                     KZU Operating Agreement
Union Morse #19             PRO       WRKZU       PDC                 YES      100%       BM            Royalty      Morse Lease
(04059-21141)                                                                                                        KZU Unit Agreement
                                                                                                                     KZU Operating Agreement
Union Sterns #4             PRO       WRKZU       Altura HOA               -   100%       BM            Royalty      Union-Stern Lease11
(o4059-06460)                                                                                                        KZU Unit Agreement
                                                                                                                     KZU Operating Agreement
Union Sterns #5             SI        WRKZU       Altura HOA               -   100%       BM            Royalty      Union-Stern Lease
(o4059-06461)                                                                                                        KZU Unit Agreement




                                                                                                                                              Page 37 of 42
                                                                                                                     KZU Operating Agreement
Union Sterns #7             PRO       WRKZU       Altura HOA               -   100%       BM            Royalty      Union-Stern Lease
(o4059-06463)                                                                                                        KZU Unit Agreement

  9
      Permit pending to convert this shut-in producer to injection well.
  10
     Lease between N. Frank Morse and Lottie E. Morse (lessor) and M.L. Jenks (lessee) dated February 24, 1917 (along with all amendments, modifications and
  assignments thereto, the “Morse Lease’”).
  11
     Lease between Stern Realty Company (lessee) and M.L. Jenks (lessor) dated August 1, 1918 (along with all amendments, modifications and assignments thereto,
  the “Union-Stern Lease”).




  DOCS_LA:325769.1 10804/001
                                                                                                                                                                              Exhibit "B"
                                                                                                                                                                                Page 35
                                                                                                                                                    De
                                                                                                                          KZU Operating Agreement
Union Sterns #11           PRO       WRKZU      Altura HOA           -       100%            BM             Royalty       Union-Stern Lease
(o4059-06467)                                                                                                             KZU Unit Agreement
                                                                                                                          KZU Operating Agreement
Union Sterns #16           PRO       WRKZU      Altura HOA           -       100%            BM             Royalty       Union-Stern Lease
(o4059-21288)                                                                                                             KZU Unit Agreement
                                                                                                                          KZU Operating Agreement
                                                 WEST RICHFIELD CHAPMAN ZONE UNIT12




                                                                                                                                                        Case 8:20-bk-10143-TA
Mobil Thompson #11         INJ       WRCZU      Bridgemark    -    100%      BM                             Royalty       Mobil-Thompson Lease
(04059-06475)                                                                                                             CZU Unit Agreement
                                                                                                                          CZU Operating Agreement
Mobil Thompson #12         PRO       WRCZU      Bridgemark           -       100%            BM             Royalty       Mobil-Thompson Lease
(04059-06476)                                                                                                             CZU Unit Agreement
                                                                                                                          CZU Operating Agreement
Texaco Yarnell #21         PRO       WRCZU      Fieldstone           -       100%            BM             Royalty       Yarnell Lease
(04059-07327)                                   or HOA                                                      Net Profit    CZU Unit Agreement
                                                                                                                          CZU Operating Agreement
Texaco Yarnell #22         PRO       WRCZU      City of              -       100%            BM             Royalty       Yarnell Lease
(04059-06495)                                   Placentia                                                   Net Profit    CZU Unit Agreement
                                                                                                                          CZU Operating Agreement
                                                                                                                          Yarnell Sublease




                                                                                                                                 Main Document
                                                                                                                                 Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44
Texaco Yarnell #28         INJ       WRCZU      City of              -       100%            BM             Royalty       Yarnell Lease
(04059-06496)                                   Placentia                                                   Net Profit    CZU Unit Agreement
                                                                                                                          CZU Operating Agreement
                                                                                                                          Yarnell Sublease
Texaco Yarnell #31         PRO       WRCZU      PDC                YES       100%            BM             Royalty       Yarnell Lease
(04059-06498)                                                                                               Net Profit    CZU Unit Agreement
                                                                                                                          CZU Operating Agreement
                                                                                                                          AAR/Yarnell Sublease
Thompson Goodwin #3        PRO       WRCZU      Terra Linda          -       100%            BM             Royalty       Thompson-Goodwin Lease13
(04059-06479)                                   Estates                                                                   CZU Unit Agreement




                                                                                                                                                  Page 38 of 42
                                                                                                                          CZU Operating Agreement
Union Towell #7            PRO       WRCZU                           -       100%            BM             Royalty       Towell Lease14


   12
      Pursuant to the Unit Agreement for the Chapman Zone, West Richfield Area, dated April 1, 1960, various oil and gas leases and mineral interests in the Richfield
   Field were unitized (along with all amendments, modifications and assignments thereto, the “CZU Unit Agreement). Bridgemark is the Unit Operator pursuant to
   the Unit Operating Agreement for the Chapman Zone, West Richfield Area dated April 1, 1960 (along with all amendments, modifications and assignments thereto,
   the “CZU Operating Agreement”).
   13
      Lease between William A. Goodwin and Alice A. Goodwin, Orrin M. Thompson and Margaret D. Thompson (lessors) and Union Oil Company (lessee) dated
   March 27, 1919 (along with all amendments, modifications and assignments thereto, the “Thompson-Goodwin Lease”).




   DOCS_LA:325769.1 10804/001
                                                                                                                                                                                  Exhibit "B"
                                                                                                                                                                                    Page 36
                                                                                                                                                        De
(04059-20357)                                                                                                        CZU Unit Agreement
                                                                                                                     CZU Operating Agreement
Union Morse #14          PRO       WRCZU      PDC                NO       100%            BM            Royalty      Morse Lease
(04059-20941)                                                                                                        CZU Unit Agreement
                                                                                                                     CZU Operating Agreement
                                                                 RICHFIELD

Richfield #1             PRO           -      Terra Linda         -       100%            BM            Royalty      Union-Hartwell Lease




                                                                                                                                                    Case 8:20-bk-10143-TA
(04059-06446)                                 Estates
Richfield #5             PRO           -      Chevron             -       100%            BM            Royalty      Union-Hartwell Lease
(04059-06450)                                 USA &
                                              Plains
                                              Exploration
Richfield #6             SI            -      Chevron             -       100%            BM            Royalty      Union-Hartwell Lease
(04059-06451)                                 USA &
                                              Plains
                                              Exploration
Richfield #8             PRO           -      Santa Fe            -       100%            BM            Royalty      Union-Hartwell Lease
(04059-06453)                                 Energy
                                              Resources
                                                             NEWELL-RENTON




                                                                                                                             Main Document
                                                                                                                             Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44
Newell-Renton #1         PRO           -                          -       100%            BM            Royalty             Newell-Renton
(04059-06444)                                                                                                               Lease15
                                                              NCT-3 YARNELL

Yarnell #23              SI            -      Las Brisas          -       100%            BM            Royalty             Yarnell Lease
(04059-06624)                                 HOA                                                       Net Profit          Yarnell Sublease
Yarnell #24              SI            -      Las Brisas          -       100%            BM            Royalty             Yarnell Lease
(04059-06625)                                 HOA                                                       Net Profit          Yarnell Sublease




                                                                                                                                              Page 39 of 42
Yarnell #25              PRO           -      Las Brisas          -       100%            BM            Royalty             Yarnell Lease
(04059-06626)                                 HOA                                                       Net Profit          Yarnell Sublease


  14
     Lease between Towell Investment Company and Union Oil Company dated August 21, 1917 (along with all amendments, modifications and assignments thereto,
  the “Towell Lease”).
  15
     (i) Lease dated May 31, 1917 between J.W. Newell and Lilla F. Newell (as Lessors) and Union Oil Company (as Lessee); (ii) Lease dated May 1, 1917 between
  Esther L. Newell (as Lessor) and Union Oil Company (as Lessee); and (iii) Lease dated April 12, 1949 between Malcom J. Renton, Executor of the Estate of David
  M. Renton, deceased (as Lessors) and Union Oil Company (as Lessee); (collectively and along with all amendments, modifications and assignments thereto, the
  “Newell-Renton Lease”).




  DOCS_LA:325769.1 10804/001
                                                                                                                                                                              Exhibit "B"
                                                                                                                                                                                Page 37
                                                                                                                                                    De
Yarnell #26              PRO           -       Las Brisas          -        100%            BM            Royalty             Yarnell Lease
(04059-06627)                                  HOA                                                        Net Profit          Yarnell Sublease
Yarnell #30              PRO           -       Las Brisas          -        100%            BM            Royalty Interest    Yarnell Lease
(04059-06628)                                  HOA                                                        Net Profit          Yarnell Sublease
                                                                DOWLING FIELD
                                                                  Anaheim, CA
Dowling #1               PRO                   Frontera,          -      100%               BM            Royalty             Dowling Lease16




                                                                                                                                                      Case 8:20-bk-10143-TA
(04059-05869)                                  LLC
Dowling #2               PRO           -       Frontera,           -        100%            BM            Royalty             Dowling Lease
(04059-05870)                                  LLC
Dowling #3               PRO           -       Frontera,           -        100%            BM            Royalty             Dowling Lease
(04059-05871)                                  LLC
Dowling #4               PRO           -       Ridley              -        100%            BM            Royalty             Dowling Lease
(04059-05872)                                  Politiski




                                                                                                                               Main Document
                                                                                                                               Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44
                                                                                                                                                Page 40 of 42
  16
     (i) Lease dated February 23, 1956 between Robert Dowling et al (as lessors) and Albert Stevenson (as lessee) (ii) Lease dated February 27, 1956 between
  Reinhold Dinkler and Jennie Dinkler (as lessors) and Albert Stevenson (as lessee), and (iii) Lease dated February 24, 1956 between Edward Mills, Edith Mills and
  Freda Carmen (as lessors) and Albert Stevenson (as lessee) (collectively and along with all amendments, modifications and assignments thereto, the “Dowling
  Lease”).




  DOCS_LA:325769.1 10804/001
                                                                                                                                                                                Exhibit "B"
                                                                                                                                                                                  Page 38
                                                                                                                                                      De
          Case 8:20-bk-10143-TA                  Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                                     Desc
                                                 Main Document    Page 41 of 42



                                       PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

650 Town Center Drive, Suite 1500, Costa Mesa, CA 92626

A true and correct copy of the foregoing document entitled: DECLARATION OF ROBERT J. HALL,
PRESIDENT OF BRIDGEMARK CORPORATION, IN SUPPORT OF CHAPTER 11 FILING AND FIRST DAY
MOTIONS thereof will be served or was served (a) on the judge in chamber in the form and manner required
by LBR 5005-2(d); and the manner stated below:



1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
1/15/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On _________ I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.




                                                                                          Service information continued on attached page



3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL: Pursuant to
F.R.Civ.P. 5 and/or controlling LBR, on 1/15/2020, I served the following persons and/or entities by personal delivery,
overnight mail service, or (for those who consented in writing to such service method), by facsimile transmission and/or
email as follows. Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge
will be completed no later than 24 hours after the document is filed.



                                                                                          Service information continued on attached page




I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 1/15/2020                   Nancy Lockwood                                                   /s/ Nancy Lockwood
 Date                         Printed Name                                                    Signature
          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327031.1 10804/001
          Case 8:20-bk-10143-TA                  Doc 8 Filed 01/15/20 Entered 01/15/20 15:37:44                                     Desc
                                                 Main Document    Page 42 of 42


1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

       Nancy S Goldenberg nancy.goldenberg@usdoj.gov
       William N Lobel wlobel@pszjlaw.com, nlockwood@pszjlaw.com;jokeefe@pszjlaw.com;banavim@pszjlaw.com
       Robert J Pfister rpfister@ktbslaw.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

2. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL

Via Messenger
The Honorable Theodor C. Albert
United States Bankruptcy Court
Central District of California
Ronald Reagan Federal Building and Courthouse
411 West Fourth Street, Suite 5085 / Courtesy Bin
Santa Ana, CA 92701-4593




          This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:327031.1 10804/001
